 DAISY'S ORIGINALS, INC., OF MIAMIDaisy's Originals,Inc., ofMiamiandLocal No. 415,InternationalLadies'GarmentWorkers'Union,AFL-CIO. Case 12-CA-4217December 15, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 4, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in other unfair labor practicesalleged in the complaint and recommended that thecomplaint be dismissed as to these allegations.Thereafter, exceptions to the Trial Examiner's Deci-sion and briefs in support thereof were filed by theRespondent, the General Counsel, and the ChargingParty.Answering briefs also were filed by theRespondent and the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Relations Act, as amended,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andiWith its answeringbrief,whichwas timelyfiled on November 10,1969, Respondent has movedthe Board for leave to include anaddendumto its exceptionsto the TrialExaminer'sDecision and brief insupportthereofBy this motion Respondentseeks specificallyto exceptto the TrialExaminer's ruling, made at the outset of the hearing,denyingRespondent'srequest for permission to use a taperecorderduring the hearing RelyingonMarriottCorporation vN L.R B, 417F 2d 172 (C A 4),Respondentcontendsthat the TrialExaminer's ruling constituted prejudicialerror TheGeneralCounsel opposesRespondent'smotion on the grounds that it is anattempt byRespondent to file untimely exceptions, and that in any eventthe exception is lacking in meritAlthough the Respondent's exception tothe Trial Examiner's ruling was not timelyfiled undera strict applicationof theBoard's Rules,the Boardmakes every effort to applyits rules withsuch lenience as will effectuatethe purposes of the ActLocal 18,Bricklayers,Masons and PlasterersInternationalUnion of America,AFL-CIO (JesseBulle),159 NLRB 303, 304, fn. 3, remandedon othergrounds 378F 2d 926 (C A 3), andthereafterenfd 407 F 2d 1309 (C A 3)Accordingly,we grant Respondent'smotion and make its addendum partof the recordIn so doing,we also note that the issueof the TrialExaminer's ruling with respect to the use of a tape recorder was, in fact,raised to the Boardby Respondent's answeringbrief which,as stated, wastimely filedOn the otherhand, we agreewith the General Counsel'sposition andfind no merit in Respondent's exception It is well settled thata Trial Examinerhas wide discretionin the conductof hearings beforehim The record reveals thatRespondent's counsel requested permission touse a tape recorder "to implement our taking of notes andto help us to251the entire record in this case,and hereby adopts thefindings,2 conclusions,3and recommendations of theTrial Examiner with the modifications and additionsset forth below.4The FactsBased on the credited and uncontradicted testimo-ny appearing in the record, the significant facts maybe summarized in chronological order as follows: 5The Respondent and the Union have had acollective-bargaining relationshipsince1954, with thelast contract effective until May 31, 1968. In January1968, Respondent mailed to each of its employees aletteradvising of the amount of money which"Daisy's has placed in trust for you . . . for vacations,holiday pay, health and welfare, unemployment-severance, and retirement benefits" in accord with theprovisions of the contract with the Union. Each letterwas personally addressed, was signed by Respon-dent'spresident,Renato Levi, and indicated theamount of money placed in trust for the particularemployee. The letters continued:This isyourmoney; you earned it and we paid itout on your behalf.However, we have heard rumors that somemembers have not been able to receive thesebenefits unless they first paid dues to a union. Ifthis is so, we are as shocked as you must be thatthis practice is taking place.We wish to inform you that as an employee ofDaisy's you are entitled toallthe benefits enjoyedby you and your fellow employees whether you areor are not a member of any union, and whetheryou pay or do not pay any union dues. To denyyou these benefits because you have not joined aunion or because you have not paid union dues isprepare ourdefense," arguing that the recorder wouldnot in any wayconflict withthe official reporting service"except insofar as .there is anerror in thetranscript ." The TrialExaminer denied Respondent'srequest on the ground that he would be without power to police its useAnd, sincetheTrialExaminer,the GeneralCounsel,and the ChargingParty are equally bound by thetranscript as reportedby theofficialreporting service,the Trial Examiner's denial of Respondent's request wasnot, in these circumstances,an abuse of his discretion.2Respondent has excepted to certain credibility determinations madeby the TrialExaminer. It is the practice of the Board not to overrule aTrial Examiner's credibilityresolutions unless the clear preponderance ofallthe relevant evidence convinces us that they are wrong Such aconclusion is not warranted hereStandard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F.2d 362 (C.A 3)9TheRespondent's request for oral argument is hereby denied since, inour opinion the record, the exceptions,and briefsadequatelyset forth theissues andpositionsof the parties.4We neitheradopt norcondone the Trial Examiner's gratuitous andinjudiciouseditorial remarks criticizing the Board'sprocessesThesecomments are notonly withoutany foundation(except,perhaps, in theTrial Examiner's own personalpiqueat beingordered bythe Board to takeadditionalevidence), but are wholly inappropriate for inclusionin a TrialExaminer'sDecision.5Unless otherwisestated,the statement of facts is basedon the TrialExaminer's credibilityresolutions and conclusions.All letters and speechesare set out in full in the Trial Examiner'sDecision.187 NLRB No. 15 252DECISIONS OF NATIONAL LABORRELATIONS BOARDnot only unfair to you and to us, but is completelyunlawful and should be reported.We repeat, this isyourmoney, regardless ofwhether you are or are not a member of any union,or have or have not paid union dues. Accordingly,we believe you deserve to be told of your moneywhich we have set aside for you, and we have takenthis opportunity to do so ... .RuthMenes,the union shop steward, mailed herletter to Harry Metz, manager of the Union. As aresult,Metz and William Krost, the Union's businessagent,met at Levi's office with Levi and withRespondent's office manager, Eli Cohen, and UbertoOrvieto, Levi's brother-in-law. The Union protestedthe letter, stating that the "rumors" were untrue, andLevi replied, "Okay, so I made a boo-boo, I shouldn'thave sent the letter." In fact, no such rumor existedand this record shows no basis for asserting that therewas such a rumor circulating among employees.Thereafter, on February 23 and March 8 and 18,Respondent held three meetings with its employees inthe employee's lunchroom. These meetings wereannounced to "all employees" and both unit andnonunit employees attended.6At the first meeting, held during the lunchbreak,Levi told employees about the "Employees Booklet,"which he had recently had printed, explaining thebenefits received by employees not covered by thebargaining contract. Levi reviewed the benefits of thenonunit employees, said he wanted the unit employ-ees to seewhat the others were getting, told them notto discuss problems with outsiders but to take themdirectly to supervisors first, pointed to a largecardboard box which contained some 200 booklets,7and told the employees to take one home and read it.During the first week in March, Menes had aconversationwith Levi and Satterwhite 8 in whichLevi told her that he had noticed that her attitude hadchanged within the past couple of weeks and that herfirst loyalty should be with the Company. Menesreplied that her first loyalty would be to the Unionand the people who elected her and she did not likethe fact that he had put out the letter and distributedthe booklet and was also allowing decertificationpetitions to be circulated in the plant. She told him,further, that she felt he was definitely out to break theUnion and before he accomplished that "we willstrike."Levi responded "You go ahead and strike"6Respondenthad 108 unit employees and about 50 nonunit employeesat the times relevant herein The nonumt group consisted of design,office,stockroom,and maintenance employees Levi testified that all of these,except three or four office employees and perhaps one maintenanceemployee, regularly ate lunch with the unit employees in the lunchroomand hence all these attended the meetings7 It is immaterial whether all 200 booklets which Respondent hadpunted or only some of them were brought to the meeting, as it is clearthat there were enough for each unit and nonumt employee to take oneand "you will see what will happen." When Menesasked what would happen, he said, "Well, you won'tbe able to work in another shop." 9A few days after the February 23 meeting,BusinessAgent Krost visited Levi in his office and askedpermission to speak to two employees (Antonio DeLos Reyes and Julia Lepre) who, Krost thought, werecirculating an antiunion petition in the plant. The twowere called into the office and, upon inquiry fromKrost, De Los Reyes admitted circulating the antiun-ion petition.When Krost asked why, Levi interruptedby saying they had a right to do this if they chose.On March 8, Levi called the second meeting of hisemployees, at which time he distributed the Spanishtranslation of the Employees Booklet. He read adocument to the employees, telling them,inter alia,that he was very "upset and angry" about rumors of astrike on February 22, that he thought it would beterribly unfair to the employees and to the Company"if this union or some small clique of employees try tostrike our premises" and he felt it only fair to warn"that clique" that "any economic strike of thiscompany [would] be subject to immediate andpermanent replacement." Continuing his speech, Levisaid that he was also very upset by rumors that "somesmall group has started in this plant" that since theCompany gave the benefits it would take them away,and he wanted to assure the employees that this wasnot true and that these benefits would be increased asmuch as possible and as soon as possible. Heconjectured that the "rumors" probably started as aresult of his distributing the Employees Booklet, butsaid that he was proud of the booklet.Levi again raised thenonexistentrumors firstmentioned in his January letter by saying that therewas no truth to the "consistent rumor that theemployees under the ILGWU contract cannot getbenefits unless they are members of the union" andstating that "[t ]hisis a lie" and all employees coveredby the contract will get all the benefits of the contractregardless of membership or lack of membership "orif they withdraw from the union. And regardless ofwhether or not they have signed or have revoked aunion dues checkoff card." Levi concluded by sayingthat there had "also been rumors that certainemployees have been threatened or coerced byvarious other employees or by any other persons" andhe would:These bookletswere in English,the Spanish trai.slation being distributed ata later date8 It was stipulated,and we find,that Satterwhite was a supervisor at alltimes material herein9AlthoughRespondent asserts that it was cut off from cross-examiningMenes on thispoint,the record indicates that the Trial Examinerprecludedfurther examinationonly onthose aspects of that conversationnot related to the case, and Respondent's counsel did not assert the need tocontinue questioning Menes with respect to the alleged threat DAISY'S ORIGINALS, INC, OF MIAMI. . . guarantee that this will be stopped in thisshop. If there are any instances of this occuring, Iwant you to report them to me and I will take careof it.Also if any supervisor or managementrepresentative threatens or coerces any of youabout the union let me know about that and I willtake care of it .. .and, finally, that he wanted to repeat that "the 35 hourwork week will never be taken away no matterwhat."foToward the end of this March 8 meeting, GustavoRodriguez, a cutter in the bargaining unit, asked Leviif he was eligible to receive the insurance described inthe booklet, and Levi replied that Rodrigues wouldhave to make up his own mind and go one way or theother, gesturing to the right and left with a booklet inhis hand.iiWhen Menes asked Levi what specificdecision the employees had to make in order to securethe benefits, he told her, "Don't vote for the Union."Beginningshortly after the Respondent's Januaryletter to its employees and accelerating between thefirst and third meetings, the Respondent received anumber of letters and petitions signed by employeesand indicating that they no longer wished to berepresented by the Union. By March 18, a majority ofthe unit employees had repudiated the Union as morefully discussed,infra.Respondent's third meeting with employees, onMarch 18, was held after employees were notified bySatterwhite about 3 p.m. to go to the lunchroom. Inaddition to management representatives, Respon-dent's attorneys, Mr. Bruckner and Mr. Greene, werepresent.Levi again read a prepared statement, asfollows:First, Imust tell you why it was necessary to callthismeeting at this time, and why none of you canwork overtime this afternoon.As you know, we have been working overtimefairly consistently lately, but last Friday I receivedthis telegram:(Read Telegram)Since our contract with the Union has not yetexpired,then we cannot give you overtime workthis afternoon.I called this meeting because as youundoubtedly know,Ihave received confidentialpetitions and letters signed by mostof you,sayingthatyou donotwant to be represented byILGWU.10The recordcontainsno evidence that any ofthe rumorsreferred toexisted in fact, and Menes testified that she hadnot heard,and wasunaware,of any of them Contrary to theRespondent's argument, Menes'statementto Levi in thefirstweek of March that beforeLevi broke theUnionthe employees would strike is not construable as a threatof a strikeon February 2211Levi testified that he explainedthat the benefitswere for nonunitemployeesonly It is noted, however,thatLevi, in histestimony, frequentlyused the term"nonunion"employees when he referred to the nonunit253In fact, a clear majority of you have sent theseletters and petitions to me and thenames are stillcoming in.Since this is such a complicated area, and since IWANT TO MAKE ABSOLUTELY SURETHAT ALL OF YOU GET ALL THE BENE-FITS TO WHICH YOU ARE ENTITLED, Ihave called in our labor lawyer to explain what isgoing on to you.The text of the telegram referred to read:Please be advised that under no circumstances willthe Union authorize overtime work for any of youremployees on Monday March 18, 1968. This isbecause of a meeting called by the Union for theemployees in your shop.Attorney Bruckner also read from a prepared textbut abandoned it when he was interrupted repeatedlyby questions from the floor. The portion read was tothe effect that management had informed the attor-neys that a clear majority of unit employees hadwritten letters and signed petitions stating that theyno longer wished to be represented by the Union;and, that under the circumstances, the Company maynot and as a matter of law cannot continue torecognize that Union," and therefore was notifyingtheUnion immediately that the Respondent wouldcomply with the wishes of the majority and would notcontinue to recognize the Union.Bruckner also said that "Due to the many questionsthathave been asked about the dues checkoff,unfortunately there will be a dues payroll deductionfor the month of May." Menes asked why it wasnecessary to pay dues through May if the Union nolonger representedDaisy's employees, and howBruckner could decertify the Union without goingthrough the National Labor Relations Board.12Bruckner did not give her a direct answer, but askedwho she was. After Menes identified herself, Brucknersaid, according to Menes, "that the Company and theemployees were going to do what they wanted and[Menes ] could either go along with the rest of them or- and he made a motion with his hands, or you canjust go about your business." Menes thanked him andwalked out of the meeting, whereupon a large numberof other employees also left the meeting to return towork. Satterwhite followed them out of the lunch-room and told them that they must either return to themeetingor check out. At least 10 employees checkedworkers,and he indicated that he considered the distinction between theseterms to be a technicality12This recitation concerning this aspect of Bruckner's comments andthe exchange between Bruckner and Menes is based on Menes' testimony,which was undenied and was corroboratedby that ofemployee JennieGiglioFurthermore,Bruckner admittedly told Menes,"Look, you justhave to takeyour routeand go your way and we will have to go ours,"which substantially accords with her version of his response. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDout and were not paid for the last 15 minutes ofworking time on that day.The next day, March 19, Respondent's attorney senta letter to the Union notifying of Respondent's intentto terminate the current agreement upon its May 31expiration and advised the Union that a majority ofthe bargaining unit employees had expressed thedesirenot to be represented by the Union. Inresponse, the Union, by letter dated March 26, gavenotice of its intent to modify the terms of the existingagreement, stated it would submit written contractproposals in the near future, and proposed severalmeeting dates and places. The Union expressly deniedRespondent's assertion that a majority of the unitemployees no longer wanted union representationand affirmatively asserted the contrary. Respondentreplied by letter dated March 29, offering to submit itsevidence to an impartial third party.13Approximately 10 days to 2 weeks after the lastmeeting with employees, Rolando Rodriguez, thesteward of the cutters, complained to the cutter'sforeman, Bottorf, concerning the proposed layoff oftwo prounion cutters. Rodriguez was called intoSatterwhite'sofficewhere Levi also joined themeeting.According to Rodriguez,14 Levi said thatRespondent had a right under the contract to lay offthe two cutters and that he (Levi) was sick and tired ofhaving to do what the Union wanted and "that hewould rather close the shop until [sic ] he signed againwith the union." Levi said that he could call theCuban Refugee Center and have "a hundred womencome to work" any time he wanted.On April 4, the Respondent filed a representationpetition with the National Labor Relations Board.The Union opposed the petition asserting the contractas a bar, and the petition was withdrawn. On Friday,May 3, the unfair labor practice charges herein werefiled, and on the same day the Union struck. Almostimmediately, a campaign was begun of solicitingnonstrikers to resign from the Union, as discussed,infra.1.The Trial Examiner found, and we agree, thattheRespondent interferedwith, restrained, andcoerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act, and thereby13Additionalletterswere exchanged, in which the Union and theRespondent each protestedthe attitude of the otherHowever, thiscorrespondence contributes little to a resolution of the issues14Levi's testimony does not substantiallydiffer from that of RodriguezLevi testifiedthatafterSatterwhiteexplainedtoRodriguez thatRespondent had aright to lay off the two cutters,Rodriguezreplied that hewas not sure whether the rest of the cutters would go along withRespondent'sdecision.Although Levideniedsaying he wouldrather closethe plant than sign another union contract,he admittedlylost his temperafter Rodriguez' response,and said that he was "sick and tired of all thisaggravation",that he and his familyneed like a hole inthe head thisbusinessand me and my wife isbetteroff topack up andput on the padlock and go back tothe farmAnd as far as threatening me to - likethat you will not be noviolated Section 8(a)(1) of the Act, by Levi's threat toMenes that if she went on strike she would beblacklisted from employment in the industry; 15 Levi'sstatement to Gus Rodriguez at the March 8 meetingindicating, in effect, that he, and other employees,could enjoy the superior benefits described in theEmployees Booklet if they were not covered by acontract with Respondent; and, Levi's direct state-ment to Menes at the same meeting that, if theemployees wanted to enjoy the benefits set forth in thebooklet, they should vote against the Union.In addition, however, and contrary to the TrialExaminer, we find that Respondent also violatedSection 8(a)(1) of the Act by Levi's statement toRolando Rodriguez about the end of March that hewas sick and tired of all the aggravation and that hewould rather close the shop than to sign up again withthe Union; and by supervisor Satterwhite's remarks toemployees Mabel Schleyer and Adell Olliff.As to Schleyer, the Trial Examiner found that in aconversation between the second and thirdmeetings,employee Schleyer told Satterwhite there was tensionin the shop, and Satterwhite said she would be gladwhen it was over and she (Satterwhite) could get rid ofsome of the girls. Unlike the Trial Examiner, we findthat only one meaning can be drawn from Satter-white's comment - that as soon as the antiunioncampaign was over she was going to discharge theprounion employees. Such a threat is unquestionablyviolative of Section8(a)(1).As to Olliff, the Trial Examiner credited hertestimony concerning the relevant events. He foundthat about this same time on March 15, she had aconversationwith Satterwhite in the plant duringworking time, when Satterwhite came to Olliff's workstation. Satterwhite said, "Adell, I heard that youwere going to walk out on me," and told Olliff "that ifIstayed with her that she would stick with me and Iwouldn't regret it and then she told me I had better geton the bandwagon . . . . She told me I had betterhurry up and sign up because they had just aboutenough names." On March 17, Olliff called Satter-white to ask what the lattermeantby "getting on thebandwagon," and Satterwhite said:... that if I would stick with her she would stickcutters here,Iam going to call up the Cuban RefugeeCenter and I amgoing toreplace all ofyou thereas fastas youwalk out.The Trial Examinerdisregardedthe testimonyconcerning Rodriguez'argumentwith Levibecause hefounditbore no relation to the substanceof thecase.We disagree and find,to thecontrary, that Levi'sattitudeabout the Union, as reflected by his wordsand conduct,are the verysubstance of this case.isWe findno merit in Respondent'scontention that, sinceMenes'threat to strike was in derogationof theno-strike clauseof thecontract,Respondent's threat to blacklist her in theindustrywas not unlawful. IfMenes or any other employee hadengaged in such an unprotected strikeshe would have lost her status as an employee of the Respondentby virtueof the Act,but this would not have deprived her of employee status for allpurposes or licensed the Respondent to engage in blacklisting her. DAISY'S ORIGINALS, INC., OF MIAMI255with me and I wouldn't regret it and she said that Ihad better hurry up and get my name on the paperbecause they had dust about enough to do whatthey wanted to do. She said that they were going tokick the union out because they didn't wantanybody telling them what to do and what not todo. They were going to be one big happy family.16Late that day, Olliff signed a petition given her byDe Los Reyes, telling De Los Reyes that she did soonly to get "them" off her back.It isapparent, as theTrial Examiner concluded, that Satterwhite, in urgingOlliff to "get on the band wagon" and to "hurry upand sign up," was encouraging Olliff to sign theantiunionpetition,and aiding and abetting theemployees who were circulating those petitions. Inour view, it is equally apparent that Satterwhite'sconduct in this respect clearly interfered with employ-ee rights guaranteed by Section 7 of the Act andviolated Section 8(a)(1) of the Act.Finally, and contrary to the Trial Examiner, we findthat Respondent violated Section 8(a)(1) of the Actafter the strike began by permitting, and therebyencouraging, McGowan and Fulton openly and freelytowrite and address antiunion letters, to solicitemployee signatures and collect postage from em-ployees at the plant on working time, as more fully setout below.2.We find no merit in the General Counsel'scontention that the Respondent violated Section8(a)(3) of the Act by requiring that employees eitherremain at the March 18 meeting or clock out, and byrefusing to pay employees who clocked out early for15minutes of that day. The Trial Examiner recom-mended dismissal of the allegation on the ground thatthe loss of 15 minutes working time, if unlawful at all,wasdeminimis.However, we find that even if it weremore thande minimis,since the meeting was held onRespondent's premises during normal working time,Respondent was at liberty to determine the use towhich it wished to put the time for which it was payingthe employees, and the employees were not free tomake a choice in favor of working. Accordingly, weshall dismiss that allegation of the complaint.3.As is apparent from the facts recited above, theRespondent informed its employees on March 18 thatitwas withdrawing recognition from the Union andon March 19 sent a letter to the Union to this effect.The Respondent's action was predicated upon lettersand petitions signed by employees indicating they nolongerwished to be represented by the Union.However, it is clear that these rejections were theresult of the Respondent's overall conduct throughMarch 18, including the unfair labor practicescommitted, and hence the Respondent may not relyon them as evidence of employee disaffection. 17 Thus,the earliest letter, postmarked February 5, 1968, waswritten soon after employees received the Januaryletter,and the last petition was dated March 18.Respondent received 15 such letters between approxi-mately February 6 and March 8, the date of thesecond meeting, and 20 more between March 8 and18,ofwhich only 11 were from members whoindicated they desired to withdraw and 9 were fromemployees who indicated they did not wish tojoin theUnion. In addition, the Respondent also received 10petitions during this period, bearing a total of 55signatures, stating that the signatories did not wantrepresentation by the Union; of the 55 signatures, 23were those of persons who had not previously signedindividual letters.One signature was that of AdellOlliffwho was solicited by Satterwhite to sign andtestified that she signed the petition against her willand only to get "them" off her back.With respect to the letters and speeches, a clearpattern emerges of increasing references by theRespondent to nonexistent rumors in the plant ofvarious forms of alleged misconduct by the\ Unionand to employee withdrawal from the Union to obtainthe greater benefits enjoyed by nonunit workers. It isapparent, as the Trial Examiner found, that Respon-dent was engaged in a campaign, subtle and sophisti-cated, to increase dissension in the shop and weakenthe Union's bargaining power.18 Thus, the Respon-dent's references to rumors in its January 1968 letter,and again in Levi's March 8 speech, were unsupport-ed and were intended to denigrate the Union in theeyes of the employees. Similarly, Levi's comments tothe employees at the February 23 and March 8 and 18meetings, including the distribution of the EmployeesBooklet, were intended to, and did, increase dissen-sion in the shop and stir dissatisfaction among theemployees. As found above, the distribution of thebooklet and Levi's remarks in connection therewithboth directly and indirectly implied a promise ofbenefit if the employees rejected the Union. While anemployer need not affirmatively act to protect an16The Trial Examiner credited Olliff but did not quote or summarizeher full testimony17Two prerequisites for sustaining the defense of "good-faith doubt" ofmajority status are that the asserted doubt must be based on objectiveconsiderations and that itmust not have been raisedin a context of illegal antiunionactivities,orother conduct by the employer aimed at causingdisaffection from the union or indicating that in raising the majorityissue the employer was merely seeking to gain some time in which toundermine the unionCelanese Corporation ofAmerica,95 NLRB 664, 673isWe donot pass upon the Trial Examiner's conclusion that theRespondent's first breach of good faith in its long bargaininghistory withtheUnion occurredduring the 1967 contract negotiations.TheRespondent'salleged conduct with respect to that contract,occurring longbeforethe 6-month period preceding the filing of the charge herein andwhich has been fullyrectified, does not constitute a factor to be evaluatedin appraising its overall conduct herein 256DECISIONS OF NATIONALLABOR RELATIONS BOARDincumbent union's status among the employees, itmay not take affirmative action, as involved herein, toundermine that status.19And, although we agree with the Trial Examinerthat, except for the Satterwhite-Olliff incident, there isno evidence that the Respondent actively participatedin the antiunion campaign or directly solicitedemployees to sign antiunion letters and petitionsbefore March 18, we consider such a finding unneces-sary herein. For the nature of the Respondent'scommunications, including the specific 8(a)(1) viola-tions, directed as they were to instigating just suchrepudiation of the Union, albeit subtly and somewhatby indirection, and including specific indications thatemployees should reject the Union, that employeeswould enjoy greater benefits without the Union, andthat Respondent no longer wished to deal with it, leadto the inevitableinferencethat the letters andpetitionswere the direct and intended product ofthose activities.20Under all the circumstances, we are persuaded, andfind, that the circulation and signing of the antiunionletters and petitions resulted largely, if not entirely,from the Respondent's conduct and that this solicita-tion was prompted and furthered by the Respondentboth directly and indirectly. Since the Respondenttherefore cannot rely on these rejections to sustain itsassertionthat it had valid grounds for doubting theUnion's continued majority status,21 Respondent wasunder a continuing duty to bargain collectively withthe Union as the representative of the employees inthe appropriate unit and its withdrawal of recognitionon March 18 and refusal thereafter to recognize theUnion was violative of Section 8(a)(5).224.The Trial Examiner found and we agree that,inasmuchas the strike of May 3 was in direct responseto the Respondent's refusal to recognize the Union, itwas an unfair labor practice strike from itsinception.23However, the Trial Examiner refused to admittestimony offered by the General Counsel for purpos-es of establishing the cause of the strike, and theRespondent's alleged responsibility for the solicita-tion of resignations thereafter. Thus, he apparentlydeemed as irrelevant proffered testimony concerningwhat transpired at the unionmeetingon May 2, when19Nickey Chevrolet Sales, Inc.,142 NLRB 23, 25-2620Member Brown wouldfind,in agreementwith thi. General Counsel'scontention,that the January letter andLevi'sremarks atthe employeemeetings also violated Sec 8(a)(1) of the Act21Respondentasserts that because aclause in the thencurrent contractcontainedlanguage, later corrected,which it claims isunlawful onits face,the Union's representative status was based on a coercedmajority Such acontention is patently without merit, in view ofthe historyof bargainingdating backto 1954and thepresumption of regularitywhich attaches tothe initial and continuing recognitionprior to the 6-month periodpreceding the filing of the charge herein22 SeeIngress-Plastene,inc,177 NLRB No 70,and cases cited therein23Mastro Plastics Corporation v N L R B,350 U S 270It is sufficientthe unit employees voted to strike, and he stated thatsuch testimonyisself-servingin any event. Thetestimony concerning the letters of resignation wasrejected on the ground that it was beyond the scope ofthe complaint. The General Counsel's request forspecial permission to appeal from the Trial Examin-er's rulings was granted, and the Board, by telegraphicorder, sustained the appeal and directed the TrialExaminer to receive the evidence offered concerningthe said events. Although the Trial Examiner thereaft-er received this evidence, he has not summarized it inhisDecision, and he disregarded it on the groundsthat it was irrelevant, incompetent, and beyond thescope of the complaint. The Tnal Examiner is in erroras to both aspects. For events which occur at unionmeetings are relevant and significant in determiningwhat considerations prompted a decision to strike,24and the issue as to whether Respondent prepared orsponsored the solicitation of letters of resignation waswithin the literal scope of the complaint as amendedat the hearing upon the General Counsel's motion tothe Trial Examiner.25 Accordingly, it is appropriate toconsider the evidence received by the Trial Examinerupon direction of the Board, all of which wasuncontradicted.With respect to the cause of the strike, Violet Reidtestified that she attendeda union meetingon May 2,the day before the strike began. Present at thatmeeting were Marty Morand, Southwest RegionalDirector of the Union, who presided; Messrs. Metzand Krost; and some 40 to 50 of Respondent'sbargaining unit employees. Morand reported to theemployees that all efforts by the Union to startnegotiations for a new contract with Respondent hadfailed.Reid thereupon moved that the employeesstrike; the motion was seconded and carried unani-mously. As stated, the strike began on Fnday, May 3,and was still in progress at the time of the hearingherein.As we find the strike was caused at leastpartially by Respondent's unfair labor practices theemployees did not lose their employee status as aresult of their striking, despite the existence of the no-strike clause, nor did the Union lose its representativestatus.Accordingly, the policies of the Act will bethat the strike was caused in part by the Respondent'sunfair laborpracticesBillupsWestern PetroleumCompany,169 NLRBNo. 47. In anyevent, the Respondent's unfair labor practices here were flagrant in natureand clearlydesigned to destroythe veryfoundation of the contract andrelationship,involving astheydo "vigorous efforts by the [Respondent toinfluence and even to coerce their employees to abandon the [Union [ astheirbargaining representatives"Mastro Plastics Corporation vN L R B,supra, 27824See, e g,Alco Plating Corporation,179 NLRB No. 20;Tyler Pipe &Foundry Company,171 NLRB No 38 (TXD);Wittock Supply Company,171NLRB No 3325For this reason we need not consider whether it was within theallegations of the complaint as originally issued. DAISY'S ORIGINALS, INC., OF MIAMI257effectuated by the imposition of a bargaining order asa remedy herein.26Almost immediately after the strike began, employ-ees Doris Fulton and Eileen McGowan began writingletters of resignation to the Union and addressingenvelopes,on behalf of 33 nonstriking unitemployees.27 Fulton testified that starting 2 or 3 daysafter the strike began she addressed most of theenvelopes and wrote many of the letters at McGow-an's request. She admitted that she did this openly ather worktable in the plant during working hours andthat when she was finished she gave the letters andenvelopes toMcGowan. McGowan acknowledgedthat she had asked Fulton to address the envelopesand to write some of the letters. She also testified thatshe wrote many of the letters at the plant, but did so atthe request of employees who could neither read norwrite in English, and then asked those employees tosign, urging them to resign from the Union28 so thattheUnion could not fine them $100 for workingbehind a picket line.29 According to McGowan, "ittook a two or three day period to get the letters wrote[sic]up . . . ." After the letters were all written,McGowan enclosed them in the envelopes and herhusband sent them by registered mail and gaveMcGowan the receipts. McGowan thereafter turnedover the receipts and collected the amount of thepostage due from each employee, admittedly going totheirwork stations during working hours for thispurpose.AlthoughMcGowan denied that Levi or Satter-white asked her to write and address these letters tothe Union, there is no evidence that they attempted tostop her or Fulton from doing so on working time.Nor is it claimed that Respondent was unaware of themassive letter writing campaign and the subsequentsolicitation of signatures and collection of postage atthe plant on May 6 and 7. To the contrary, we arepersuaded and find that Respondent was not onlyfully aware of McGowan's and Fulton's activities but,by failing to stop them, Respondent approved,condoned, supported, and adopted these activities asits own. Further, the two women apparently knew thatRespondent would support them, as they actedopenly and without any apparent fear of reprimand.In these circumstances, we conclude that Respondent,by permitting McGowan's and Fulton's antiunionactivities to go on openly and freely at the plant26See N.L.R.B. v. Gissel Packing Company,395, U.S. 575. Though thedecision in that casedid not discuss the issue involvedherein, namely, thecircumstances in which anemployer is privileged to withdrawrecognitionfrom an incumbent union,we are satisfiedthat its teachings concerning thecircumstancesinwhich it is appropriate for theBoard to find that anemployer'srefusal to recognize and bargainwith a unionseeking initialrecognition and supportingits claim of majority status by authorizationcards violates Sec. 8(a)(5) supportsour decision in this case.27All but sevenof the letters appear to be in the same handwriting andduring working hours interfered with the employees'Section 7 rights in violation of Section 8(a)(1).THE REMEDYHaving found that Respondent's employees wereengaged in and are engaging in an unfair laborpractice strike,Respondent shall be ordered, uponunconditional request, to reinstate all strikers to theirformer positions or, if those jobs no longer exist, tosubstantially equivalent positions, dismissing if neces-sary any replacements hired. In addition, Respondentshallmake each of the striking employees whole forany loss of earnings which he or she may suffer byreason of Respondents refusal, if any, to reinstatesuch striking employees in the manner prescribedabove, by payment to him or her of a sum of moneyequal to that which such employee normally wouldhave earned as wages during the period beginning 5days after the date on which such employee appliesfor reinstatement and terminating on the date ofRespondent's offer of employment. Backpay, wheredue, shall be computedin the mannerset forth inF.W.Woolworth Company,90 NLRB 289, and shallinclude interest in the amount and manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. Becauseof the nature and extent of Respondent's unfair laborpractices which we find go to the very heart of the Act,we find that a broad cease-and-desist order iswarranted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Daisy's Originals, Inc., of Miami, Miami, Florida, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Telling its employees that they would beblacklisted from employment in the industry if theygo on strike; tellingitsemployees that if they wantedthe greater benefits granted to nonunit workers theyshould vote against the Union; indicating to itsemployees that nonunit employees enjoyed greaterbenefits than unit employees in order to underminetheir bargaining representative; threatening to closethe plant rather than sign another agreement with theUnion; urging any employee to sign an antiunionpetition; threatening to discharge union adherentsallbut two aredated May 6, 1968.As to the envelopes, all but six appearto have beenaddressed by Fulton and all but two are postmarked May 7,1968.28 It is apparent that this testimony is internally inconsistent.Further,no employeetestified to askingMcGowan or Fulton to writea letter ofresignationfor her to the Union.29No evidencewas presentedthat the Unionintended to fine itsmembers for working during the strike orthat it hadever done so in thepast. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen the antiunion drive is over; and soliciting andencouraging nonstriking unit employees to resignfrom the Union.(b) Refusing, upon request, to bargain collectivelywith the Union as the exclusive bargaining represent-ative of its employees in the unit found appropriateherein concerning wages, hours, rates of pay, andother terms and conditions of employment.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist LocalNo. 415, International Ladies' Garment Workers'Union, AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a) Reinstate the unfair labor practice strikers, upontheir unconditional applications, to their former jobsor, if such jobs are no longer available, to substantial-ly equivalent positions without prejudice to theirseniority or other rights and privileges of employ-ment, discharging, if necessary, any replacementshired during the strike and make them whole for anyloss of earnings resulting from the failure to reinstatethem as set forth in "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or appropriate to analyze theamount of backpay due, if any.(c)Upon request, bargain collectively with theUnion as the exclusive bargaining representative of allemployees in the unit found appropriate herein withrespect to wages, hours, rates of pay, and all otherterms and conditions of employment and, if anunderstanding is reached, embody the terms of suchunderstanding in a written agreement.The appropriate unit is:All production workers at Respondent's Miami,Florida, plant, but excluding all other employees,all office clerical employees, guards and supervi-sors as defined in the Act.(d) Post at its Miami, Florida, plant copies of theattached notice marked "Appendix." 30 Copies of saidnotice, on forms to be provided by the RegionalDirector for Region 12, after being duly signed by anauthorized representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by other material.(e) Notify any of the unfair labor practice strikers ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(f)Mail a copy of the attached notice to each of theunfair labor practice strikers addressed to his or herlast known address.(g)Notify the Regional Director for Region 12, inwriting, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith.so In the event thisOrder isenforcedby a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that they will beblacklisted from employment in the industry ifthey go on strike; tell employees that if they wantthebenefitsgranted to nonunit workers theyshould vote against the Union; indicate to employ-ees that nonunit employees enjoy greater benefitsthan unit employees in order to undermine theirrepresentative; threaten to close the plant ratherthan sign another agreement with the Union; urgeany employee to sign an antiunion petition;threaten to discharge union adherents once theantiunioncampaign is over; and encouragenonstriking unit employees to resign from theUnion.WE WILL NOT refuse, upon request, to bargaincollectivelywith the Union as the exclusivebargaining representative of our employees in theunit found appropriate herein concerning wages,hours, rates of pay, and other terms and conditionsof employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to form,join, or assist Local No. 415, International Ladies'GarmentWorkers'Union,AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, orto engage in other concerted activities for the DAISY'S ORIGINALS, INC., OFMIAMI259purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.WE WILL reinstate the unfair labor practicestrikers, upon their unconditional application, totheir former jobs or, if such fobs are no longeravailable, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges of employment, discharging, ifnecessary,any replacements hired during thestrikeand make them whole for any loss ofearnings resultingfrom the failure to reinstatethem within 5 days from their unconditionalrequest.WE WILL, upon request, bar3ain collectivelywith the Union as the exclusive bargaining agentof all employees in the appropriate unit withrespect towages,hours, rates of pay, and all otherterms and conditions of employment and, if anunderstanding is reached, embody the terms ofsuch understanding in a written agreement. Theappropriate bargainingunit is:Allproductionworkers at Respondent'sMiami, Florida, plant, but excluding all otheremployees, all office clerical employees,guards and supervisors as defined in the Act.WE WILL notify the unfair labor practice strikersifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.WE WILL mail a copy of this notice to each of theunfair labor practice strikers addressed to his orher last known address.DAISY'S ORIGINALS, INC.,OF MIAMI(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 826, Federal Office Building, 51 SWFirstAvenue,Miami, Florida 33130, Telephone305-350-5391.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE,Trial Examiner:Upon a charge filedMay 3, 1968, by Local415, International Ladies'GarmentWorkers'Union,AFL-CIO,herein theUnion,againstDaisy'sOriginals,Inc., of Miami,herein the Respondent,theGeneral Counsel issued complaint datedFebruary 27,1969, alleging Respondent had violated Section 8(a)(1), (3),and (5) of the Act.The answer of the Respondent deniedthe commission of any unfair labor practices.This proceeding,with all parties represented,was heardby me atMiami,Florida,on various datesbetween April 21and May 20, 1969. At theconclusion of the hearing theparties were given leave to file briefs.Briefs were receivedfrom the General Counsel and Respondenton July 17.1Upon theentire record in this caseand from myobservation of the witnesses while testifying,Imake thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondentis a Floridacorporationwith its principalplace of business at Miami,Florida,where it is engaged inthemanufacture and wholesaledistributionof ladies'garments.In the course of its business Respondent shipsfinishedproductsvalued in excess of$50,000 annually toplaces and points outside the Stateof Florida.Respondent is engaged in commercewithin themeaningof the Act.II.LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Past Bargaining History and the Last Contract1.EvidenceBargaining history between Respondent and the Unionbegan with the signing of a collective-bargaining contract inSeptember1954. (G.C. Exh.5-a.) InJuly 1957,a collective-bargaining contract was signed between Florida ApparelManufacturers Association and the Union. Respondentwas a member of the Association and adhered to thecontract. (G.C. Exh.5-b.) Supplemental agreements to thiscontractwere entered into on October 25,1960, andSeptember 7, 1963. (G.C. Exhs. 5-c and d.) In 1965 theAssociation was dissolved, although the contract did notexpireuntilAugust 31,1966. In September 1966 amemorandum of agreement was executed between Respon-dent and theUnion,renewing the terms of the contract, asmodified, until May 31, 1968. (G.C. Exh. 5-e.)The last contract and the one concerning which there is1Intemperate language usedin both briefshas been disregarded. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute was executed in March 1967 between Respondentand the Union and expired May 31, 1968. (G.C. Exh. 5-f )2The dispute concerns article XV of the contract whichreads, in part:1.The Employer shall pay weekly to the Union asum equivalent to nine and one-half (9 1/2%) percent ofitstotal gross weekly payroll (before deduction forfederal or state taxes) of all non-supervisoryunionproduction workers employed in any of its own shops.Such payments shall be allocated as follows. .. .[Emphasis supplied.]Paragraph 2 of the affirmative defenses set forth inRespondent's answer reads:Any claim of representation on the part of the Unionwas based on unlawful activities, including the receiptofbenefitsunder the said collective bargainingagreement by union members only, and accordingly theUnion did not represent an uncoerced majority, withinthe purview of the ActThe proposed agreement submitted by the Union (G.C.Exh. 2-c) contains the following provision under articleXV:The Employer shall pay weekly to the Union a sumequivalent to nine and one-half (9 I /29o) percent of itstotal gross weekly payroll (before deduction for federalor state taxes) of all non-supervisory productionworkers(whetherUnion or non-union workers andwhether regular or trial period workers)employed in anyof its shops. Such payments shall be allocated asfollows.... [Emphasis supplied.]This dispute, then, centers on article XV and as towhether this article was agreed to in the form contained inthe signed agreement (G.C. Exh. 5-f) which, as to articleXV, varied so substantially from the Union's proposedagreement (G.C. Exh. 2-c).It should be noted that the last complete agreementbetween the parties, dated July 16, 1957 (G.C. Exh. 5-b),contained in article XIV, the following provisions respect-ing the health and welfare fund:The Employer shall pay monthly to the FlondaDivision Southeastern Regional ILGWU Health andWelfare Fund, a sum equivalent to six and one-half (61/2%) percent of its total gross weekly payroll (beforededuction for Federal or State taxes) of all employeescovered by this agreement (whether regular or trialperiodworkers) payment to be made through theMiami office of the Union... .Thus, the history of health and welfare payments, untilthe last contract, included benefits for both union andnonunion employees.The clearest evidence with respect to the dispute isdocumentary. Herbert Kaplan, a member of the bar of theState of Florida, testified that he was counsel for the Unionfrom 1962 until March 1969, and participated in negotia-tions leading to the final contract of March 1967. (Theactual date of execution of the contract is not clear.)On February 22, 1967, Kaplan wrote Samuel Sheradsky,then attorney for Respondent, the following letter (G.C.Exh. 2-a):Samuel Sheradsky, Esq.Wall, Roth & Sheradsky1895 S. W. Third AvenueMiami.Florida 33135Re: ILGWU-Daisy's Originals, Inc.1966 Negotiations.Dear SamAs I understand the status of the above matter, youwish to check the validity of our relative positions inregard to ArticlesXV and XXIII of the draftAgreement. It has been our position that benefit fundsmust be paid on behalf of all employees regardless oftheir Union membership and that such a position is notan arbitrary one on our part, but is dictated by Federallaw.It has also been our position that the nght to call a workstoppage for the employer's failure for five days to payin full wages or monies due the Union or funds isabsolutelyessentialtous.This remedy has beenavailable to us throughout our relationship with theemployer, and the employer has never demanded thatwe surrender that which we have always had.Iam now holding the draft Agreement sent to me underdate of February 13, 1967, and will continue to hold ituntil I have heard from you with respect to these twocrucial provisions.Warmest personal regards.Sincerely,Kaplan and ShapiroByHerbert L. KaplanHLK/figcc.Mr. Harry MetzThis letter establishes thatKaplan understood anycontract must provide for payment of benefits to union andnonunion workers alike.On June 1, 1967, Kaplan forwarded to Sheradsky anoriginal and two copies of the Union's proposed contract ofMarch 1967, with a covering letter, a copy of which wasreceived as General Counsel's Exhibit 2-b. This contracthad already been signed by Harry Metz, manager of theUnion. The letter read:June 1, 1967SamuelSheradsky, Esq.Wall, Roth & Sheradsky1895 S.W. Third AvenueMiami.Flonda 33135Re: ILGWU -Daisy'sOriginals, Inc.1966 NegotiationsDear Sam:Enclosed are the onginal and two copies of the Contractin the above matter executed by Harry Metz, asManager of Local 415 of the International Ladies'Garment Workers' Union.2G C. Exh 5-e and 5-f, above were inadvertently numbered 5-f andindicatedThe transcript, however, will refer to them as originally5-g when received in evidence They were subsequently renumbered asnumbered, thereby creating confusion DAISY'S ORIGINALS, INC., OF MIAMIIt is my understanding that in connection with ourcontroversy regarding Benefit Fund payments for non-union employees, that that matter has been resolved byour clients, and Mr. Metz has demonstrated to Messrs.LeviandCohen that although they received aconcessionon one occasion in this regard, thecontractual obligation is as it has always been.Pleasecause your clients to execute all of theenclosures. I would appreciate your being good enoughto insert the correct date on the first page of each of theenclosures. The original and one copy should thereafterbe returned to me.Thank you for your continuing cooperation.Sincerely,KAPLANAND SHAPIROByHerbert L.KaplanHLK/fig; Enclosurescc.Mr. Harry MetzThis contract contained, on page 9, the Benefit Fundclause set forth above (G.C. Exh. 2-c) providing benefitsfor union and nonunion workers. This document was neverexecuted by Respondent. The document which was signedand executed by Respondent and the Union was intro-duced as General Counsel's Exhibit 5-f. In this document anew page 9 was substituted for the original page 9 of thedocument transmitted to Sheradsky by Kaplan. The newpage 9 was typed on the stationary of Wall, Roth, andSheradsky, attorneys at law, whereas all other pages wereon the stationary of Kaplan and Shapiro. Page 9, however,although substituted, was not initialed or signed by any ofthe parties or attorneys.Sheradsky testified that after he receivedGeneralCounsel's Exhibit 2-c from Kaplan he called Kaplan, toldhim he was going to make certain changes in it, made thesechanges, including the substituted page 9, and sent it toRespondent. Levi signed the contract for Respondent.Sheradsky was not sure whether the contract was returnedto him or sent by Respondent to Kaplan.3 He did state thatKaplan called him and told him he was forwarding it to themain office of the Union in New York. He could recalldiscussion about page 9 with Kaplan, presumably afterRespondent signed the modified contract. The purport ofthis testimony is that Kaplan, at least, was aware of thechange made in the contract by the substitution of page 9.Kaplan's testimony is that after June 1 he had noconversation with Sheradsky regarding the benefit clauseuntil1968. (In 1968 the parties submitted a disputeconcerning the contract to arbitration and this may havebeen the occasion when Kaplan learned of the substitu-tion.) I credit Kaplan. All of the documentary testimonysupports Kaplan. What is incredible to me is not only isthere no documentary testimony to indicate that Kaplan ortheUnion retreated from their fixed position on soimportant a clause, but that substituted page 9 was neither3 I do not find the itinerary of the contract after its signature by Leviimportant in the absence of any showing that the change was agreed uponby either Metz or Kaplan261signednor initialed by either of the parties or theirrepresentatives.A prudent lawyer does not make changesin a proposed contract without evidence in writing that thechanges had been agreed upon. I therefore conclude that,untilNovember 1967, when new counsel for Respondentdiscovered the unlawful discrimination with respect topayments under the fund, the Union at all times believedthat the contract in effect between the parties was thatsubmitted by Kaplan.Sometime after Bruckner & Greene were retained byRespondent the change in the benefit clause was discoveredand on or about November 27, 1967, an adjustment wasmade by Respondent (G.C. Exh. 5-i), although the contractitself does not appear to have been modified to conform tothe adjustment. In any event, and despite the survival as amatter of form of the unlawful clause, I find payments weremade as required by law.2.ConclusionsBased on the foregoing I find that the unlawful benefitclause could not serve to deprive the Union of itsrepresentative status nor could the Respondent assert agood-faith doubt based on an unlawful clause in a contractsubstituted after its execution by the Union and withoutnotice to or knowledge upon the part of the Union. It is afundamental proposition of law that a man may not profitby his own wrongdoing.B.The Arbitration AwardRespondent does not, in its brief, advance what Iunderstood to be its contention at the hearing; i.e., that thearbitration award was determinative of certain of the issuesin this proceeding. For what it is worth a hearing was heldpursuant to the contract on April 4, 1968, before Herbert A.Kuvin, arbitrator, at the request of the Union. The issuesposted to the arbitrator were:(1)Whether Respondent failed to post a notice requiredby article III, section 2, of the contract.(2)Whether Respondent failed to make certain paymentsto the Benefit Fund required by article XV of the contract.(3)Whether Respondent failed to permit access to theshop by union representatives of the contract.The arbitrator decided allissues infavor of theRespondent.4 I find theseissues irrelevantto the issues inthisproceeding and the decision of the arbitrator notdispositive of any of the issues of the instant case .5C.Violations of Section 8(a)(1), theMajority Statusof the Union, and Violations of Section 8(a)(5)1.Levi's speeches, the Union's majority, and therefusal torecognizetheUnionAlleged violations of Section 8(a)(1) and (5) and the issueof the Respondent's good faith doubt of the Union'smajority status are so intertwined as to compel combinedrecitation.By letter dated only "January, 1968," Respondent4Resp Exh 75No recordwas made of the proceedings before the arbitrator so noissues of contradiction in testimony nor of credibility are raised 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddressed the following letter to its employees(G. C. Exh.3-a).6January, 1968Ruth Menes:We are pleased to inform you that during the year1967,Daisy's has placed in trust for you, $247.70 forvacations,holiday pay, health andwelfare,unemploy-ment-severance, and retirementbenefits.This isyourmoney; you earned it and we paid it outon your behalf.However, we have heard rumors that some membershave not been able to receive these benefits unless theyfirstpaid dues to a union.If this is so, we are asshockedas you must be that this practiceis taking place.We wish to inform you that as an employee ofDaisy's, you are entitled toallthe benefits enjoyed byyou and your fellow employees whether you are or arenot a member of any union, and whether you pay or donot pay any union dues. To deny you these benefitsbecauseyou have not joined a union or because youhave notpaid union dues is not only unfair to you andtous,but is completely unlawful and should bereported.We repeat, this isyourmoney,regardlessof whetheryou are or are not a member of any union, or have orhave not paid union dues. Accordingly, we believe youdeserve to be told of your money which we have setaside foryou, and we have taken this opportunity to doso.Thank you for your good work during the past year.Sincerely,Renato LeviPresidentThis letter and particularlyits referenceto "rumors"appears to have been the first breach in the previouslyharmoniousrelationsbetween Respondent and the Union.7Menes mailedher letter to Metz and on January 29 Metzand the Union'sbusiness agent,Crost,met with Levi,Cohen, and Orvieto to protest the letter, stating the rumorswerenot true.8 According to Crost, Levi's reply was,"Okay,so I made aboo-boo, I shouldn't have sent theletter."Levi's testimony is that he heard the rumor throughhis production supervisor, Roberta Satterwhite, who toldhim the girlswere complainingthat they had to be unionmembers andto have paid their dues to receive vacationbenefitsfrom the Union .9 Ruth Menes, the Union's shop8G. C Exh. 3-a is addressedto Ruth Menes,but Levi testified thatwhen Respondent issueditsW-2 form to employees in January1968, itissued a similar and accompanying letter to each employee setting forth theamount placed in trust for each employee7There had,at least,been no strikes and no arbitration proceedingsaffecting relations between the parties during the bargaining relationship8Cohen wasRespondent'sofficemanager,Orvieto was Levi's brother-in-law.9 EileenMcGowan testifiedthatwhen her daughterwas leaving forGermany in 1967 sheand her daughterwent to theunion hall and weretold they were 2 months in arrears in union dueswhich would have to bepaid before the checks were issued.McGowan stated she made out hersteward, testified that following the issuance of this lettershe received inquiries from employees asking whether Levihad put their money in trust and how the money would bepaid them.Subsequently, Respondent held meetings with its em-ployees on February 23 and March 8 and 18. Ruth Menes,whom I find was a credible witness,i° testified that all wereheld at the lunchroom, and that the first meeting wasattended by union (or unit) employees.iiAt this meeting, according to Menes, Levi mentionedimprovements to the plant and then mentioned a bookletwhich he had had printed explaining the benefits whichwere received by employees not covered by the bargainingcontract. (These included office employees, stockroomemployees, and maintenance employees.) The booklet wasprinted in English and later in Spanish. (G.C. Exhs. 4-a and4-b.)The booklet was prepared by Eli Cohen, officemanager, who testified that he had spent about 1 1/2 yearsworking on it and that it was completed in February 1968.Levi told the employees what benefits the nonunitemployees were getting and pointed to a large cardboardbox which contained some 200 booklets and told theemployees to take one home and read it. Levi testified thathe addressed himself to the nonunit employees, although heexplained that both unit and nonunit employees ate in thesame lunchroom. (The meeting was called shortly after 12noon, during the lunch hour.) Menes testified to this talkgiven by Levias follows:Then he went on to speak of a booklet that he had justhad printed and he said that this booklet showed thebenefits that he was giving to his other employees, theoffice help and the stockroom, supervisory force, and themaintenance employees. After he had had it printed hethought that it was a very excellent booklet and he wasvery proud of it and he wanted us to see the booklet sowe could see what his other employees were getting.A. (Continuing) He told us that he wanted us totake it home and read it and think about it.Then he went on to say that he wanted us all to feelthat we were one big happy family with the exception ofa certain few with whom he would never get along with.He said then that if we had any problems we were notto discuss them with our co-workers or anyone outsideof the shop, we were to take them directly to thesupervisor first.Then he wanted us to also know that his door wasalways open to us at anytime, that he would be glad totalk to us at any time.personalcheck for $18 and reported the incidentto theother girls at theplantThe Union'sbookkeeper,Helen Gutterman,testified thatMcGowanand her daughterbothreceived vacation checks in June. (G C Exh. 18-athrough 18-h)10 In makingcredibilityfindings itmust be rememberedthat thewitnesses were testifying to events which took place more than I yearbeforehearing and that inaccuracies and faulty recollectionwereinevitableiiLevi testified that both unit and nonunit employees attended themeeting andothertestimony indicates that this was thefact. (Menes alsotestified that the announcement of the meeting stated it was for allemployees) DAISY'S ORIGINALS, INC., OF MIAMI263Q. (By Mr. Grossman) Did you see any booklet?A.He pointed to a large cardboard-well, sobig-carton that he had carried upstairs himself and hetold us all to take the booklet and that's when he told usto take it home and read it. These booklets were there inthat box and everybody took one.Shortly thereafterameetingwas held at the plantbetween Crost,Menes,and the shop committee, represent-ing the Union and Levi, Satterwhite, Cohen, and Orvieto,representingthe Respondent. Crost protested the distribu-tion of Respondent's booklet, stating that it was harmful tothe Union, particularly at a time when antiunion petitionswere being circulated in the shop.izLevi's reply to the protest was that the booklet had beenin preparation for 2 years and did not damage the Union.He also stated that he would put a stop to the circulation ofany antiunion petition during working hours. Crost,according to Levi, asked to speak to two employees whoCrost thought were circulating the petition. They werecalled in and their testimony admitting the charge is setforthinfra,Sec. III, C, 2. During this same meeting Crostasked Levi if he were willing to negotiate a new contractand Levi told him the request was premature.During the first week in March, according to Menes, shehad a conversation with Levi and Satterwhite. Hertestimony reads:Q.What did they say and what did you say, ifanything?A.Mr. Levi told me that he had noticed that myattitude had changed within the past couple of weeksand he told me that my first loyalty should be with theCompany, after all, I worked there and I earned myliving there, and I told him that I-that my first loyaltywould be to the Union and the people that had electedme and I also told him that I didn't like the fact that hehad put out the letter and distributed the booklet andwas also allowing these decertification petitions to becirculated in the plant. I said, "I want to know," I said,"I feel that you are definitely out to break the Unionand before you break the Union in the shop, we willstrike."Q.What was Mr. Levi's response, if any?A.Well, he kind of laughed and said, "You goahead and strike." He said, "Go ahead, you will seewhat will happen."Q.What did you say, if anything?A. I asked him what would happen and he said,"Well, you won't be able to work in another shop."Levi and Satterwhite deny that such a meeting took place.On March 8 Levi called a second meeting of hisemployees. Levi testified that he read a document (Resp.Exh. 16) to his employees.13 This document reads:Reason for talk: Rumors circulating past several days.I am upset and angry and feel that both you and I havebeen vilified and slandered.I help bring this union into this plant many years ago.Obviously I am not opposed to collective bargaining.Ihave and will continue to do all that the law requiresof me.However, I am chiefly concerned about the welfare pfmy employees and our company.There have been rumors of a strike on February 22 andwhen we were absent.I think it would be terribly unfair to you and to us if thisunion or some small clique of employees try to strikeour premises.I feel it only fair to warn that clique that any economicstrike of this company will be subject to immediate andpermanent replacement.Iwant to say that I have been very much upset by therumors that some small group has started in this plant.And I wantto assureyou that your company is notgoing to take away any benefits which you enjoy.Because that is the only way we can both make moneyand be happy in our work.Iam more concerned with a profitable return for mytime and for your time than I am for some small cliqueof employees or some power group within this union orany other union.Therefore I must talk to you to set the record straight.Apparently these rumors were started as a result of ourissuing the Employees Booklet describing the benefits atDaisy's.I said I was proud of this booklet and I still am.Iam proud of the fact that these employees earnedthese benefits and they were given to them for thatreason.There are rumors that since we gave the benefits, we willtake them away.This is stupid.We are concerned with keeping good and satisfiedemployees.We cannot do this without paying them well andtreating them with dignity.We gave the benefits in this booklet because theemployees earned them and because it benefits us asmuch as the employees to be well paid and well thoughtof.These benefits are not going to be taken away orreduced.Instead they are going to be increased as much aspossible and as quickly as possible.It has always been my position that a company cannotexist except for the employees, and cannot make moneyunless the employees make money and are happy withtheir jobs.A company cannot progress unless the employeesprogress.and I am determined to continue progressing.and I am determined to keep the employees progress-ing.I am angry and puzzled by the little political groups thathave tried to disrupt our shop.And I assume that you are just as angry.As I explained to you before, there has been a consistent12This is the first indication in the record that antiunion petitions werebeing circulated13Menes testified to what Levi said and her testimony does not differsubstantially fromResp.Exh 16.Menes was testifyingfrom a recollectiongoing back more than I year 264DECISIONSOF NATIONALLABOR RELATIONS BOARDrumor that the employees under the ILGWU contractcannot get benefits unless they are members of theunion.This is a he.And Ibelieve itis a terrible thing for anyone to misleadyou in this manner.Iwant to state clearly that your union membership orlack of union membership is your business.But any employee working here will getallthe benefitsthat the other contract employees get, regardless ofwhether they are a member of the union, or are notmembers of the union or if they withdraw from theunion.And regardless of whether or not they have signed orhave revoked a union dues checkoff card.It isunlawful to force you to join a union in the State ofFlorida.And if anybody tellsyou anythingto the contrary theyare lying to you.There have also been rumors that certain employeeshave been threatened and coerced by various otheremployees or any other persons.Iwill guarantee you that this will be stopped in thisshop.If there are any instances of this occurring, I want youto report them to me and I will take care of it.Also if any supervisor or management representativethreatensor coerces any of you about the union let meknow about that and I will take care of it.In conclusion I want to repeat that the 35 hour workweek will never be taken away no matter what.Daisy'sOriginals Inc. did not come this far by nottreatingpeople well.Menes did testify that at this meeting Levi apologized tothe employees because he had not had the booklettranslated into Spanish and distributed translations at themeeting.A cutter named Gus Rodriguez (cutters wereincluded in the bargaining unit) asked Levi if he would beeligible to receive insuranceas provided in the booklet andLevi told him he would have to make up his own mind andgo either way gesturing with his right and then with his lefthand. When Menes asked Levi what decision the employ-ees had to make he told her, "Don't vote for the Union." i4Levi testified that when Rodriguez asked him aboutreceiving insurance benefits Levi told him he could notreceive them, that Levi had paid his welfare benefits to theUnion and that he should go to the Union, and that thebooklet benefits were for nonunion employees. Levi deniedmentioning voting for or against the Union or going oneway or the other.A third meeting was held on March 18. The employeeswere notified by Satterwhite about 3:30 to go to thelunchroom where, in addition to the usual representativesofRespondent,15 Attorneys Bruckner and Greene werepresent. Again Levi read a brief, prepared statement (Resp.Exh. 17). This read:First, Imust tell you why it was necessary to call thismeeting at this time, and why none of you can workovertime this afternoon.As you know, we have been working overtime fairlyconsistently lately, but last Friday I received thistelegram:(Read Telegram)Since our contract with the Union has not yet expired,then we cannot give you overtime work this afternoon. Icalled this meeting because as you undoubtedly know, Ihave received confidential petitions and letters signedby most of you, saying that you do not want to berepresented by ILGWU.In fact, a clear majority of you have sent these lettersand petitions to me and the names are still coming in.Since this is such a complicated area, and since IWANT TO MAKE ABSOLUTELY SURE THATALL OF YOU GET ALL THE BENEFITS TOWHICH you are entitled, i have called in our laborlawyer to explain what is going on to you.The telegram referred to (Resp. Exh. 18) read:Daisys Originals Inc. 6270 North West 37 Ave MiamiFlo please be advised that under no circumstances willthe union authorize overtime work for any of youremployees on Monday March 18 1968. This is becauseof a meeting called by the union for the employees inyour shopLocal 415 International LadiesGarmentWorkersUnion AFL-CIO (51).Alan A. Bruckner testified that he read from a preparedtalkbut abandoned it when he was interrupted byquestions.According to Bruckner he read the followingportion of his prepared talk (Resp. Exh. 21):We have been informed by your management, Mr.Levi, that he has received a considerable number ofletters and petitions signed by employees stating that,they no longer desire to be represented by the Union.These petitions and letters are still arriving and arebeing kept in strict confidence.We have closelyexamined these letters and petitions and have deter-mined that they do in fact represent a clear majority ofthe employees. Obviously where the Company, as is thecase here, has been notified by a clear majority of theemployees that they do not wish to be represented bythe Union, then the Company may not and as a matterof law cannot continue to recognize that Union.Accordingly we are notifying the Union immediatelythat under these circumstances we will comply with thewishes of the majority and we will not continue torecognize the Union.A copy of this communication will be posted on thebulletin board as soon as it is dispatched.When Bruckner was interrupted and discontinued hisspeech there were questions from the floor which heattempted to answer.is A number of employees led byMenes then left the meeting and the meeting wasterminated. Those employees who left the meeting returned14This testimony is corroborated, in substance, by that of Gustavo16Menes testified that she asked Bruckner how he could decertify theRodriguezUnionwithoutgoing through the National Labor Relations Board15Levi, Satterwhite, and Cohen attended all the meetings together withAccording to Menes, Bruckner did not give her a direct answerRespondent's lower echelon supervisors DAISY'S ORIGINALS, INC., OF MIAMIto work but were told by Satterwhite that they must eitherreturn to the meeting or check out. At least 10 employeeschecked out and were not paid for the last 15 minutes ofworking time on that day.17Exhaustive testimony was taken respecting the majoritystatus of the Union, whether Respondent's unfair laborpractices contributed to such loss of majority and whetherRespondent had a good-faith doubt of the Union'smajority.The Union's checkoff list for the period of February,March, and April, 1968 (G.C. Exh. 5-g) shows that 90employees were on checkoff in February, 91 in March, and84 in April. It was stipulated at the hearing that from March1untilMay 31, 1968, there were 108 employees in thebargainingunit.18The General Counsel concedes thatduring the period between January and March 8, 1968,19some 15 letters were submitted by employees disavowingtheir union representation. Therefore, prior to March 8,some 76 employees on checkoff could fairly be counted asstilldesignatingthe Union as their bargaining representa-tive.BetweenMarch 8 and 18, the date when Brucknerinformed the employees Respondent would no longerrecognize the Union (although it would abide by thecontractuntilMay 31), Respondent received 16 letters,purportedly from union members indicating they did notwish to be recognized by the Union. (All but two of theseletters were dated March 8 or 9.) 20 During this same periodRespondent received 10 so-called petitions signed by 54employees stating they no longer wished representation bythe Union. (G. C. Exh. 8-nn through 8-ww.)21 Eight ofthese petitions, preparedin the samehandwriting, weredated March 12 and two were dated March 16. Consideringonly the letters the record establishes that, by March 18, 60employees could be counted as continuing their designationof the Union. This, however, is still a majority. Consideringthe petitions 54 had withdrawn of a total of 108, leaving theUnion without a majority. In addition two employeessigned letters of withdrawal although their names do notappear on the petitions. (Felita Morales and Manna Pulley,G. C. Exhs. 8-q and 8-11.) Felicita Morales denied that thesignatureon General Counsel 8-q was hers but admittedthat the signature on another letter of repudiationaddressed to Levi was hers. I would therefore add these twoemployees to those repudiating the Union prior to March18.22Bruckner in his brief talk to the employees on March 18(Resp. Exh.21, supra)told them that Respondent would nolonger recognize the Union. I find this the date on whichRespondent refused to bargain with the Union.On March 19 Respondent, through Bruckner andGreene,sentRespondent the following letter (Resp. Exh.12):17This is alleged as a violation of Sec 8(aX3) and is discussedinfra18G C Exh 9Resp Exh 10 also states that there were 108 employeesin the bargaining unit on April 4, 1%8.19The General Counsel apparently fixes March 8 as the date uponwhich majority status should be determined20 In making this computation I have discounted two letters whichappear to have been written by nonunion employees.21Respondent,in its brief, states that 59 valid signatures of employeesrepudiatingtheUnionwere receivedbut does notindicate how hisMarch 19, 1968Local415InternationalLadies Garment Workers Union2841 N.W. Second AvenueMiami,Florida 33127Gentlemen:265In order to comply with the applicable requirementsof the National Labor Relations Act, as amended, andtopreclude the automatic renewal of the collectivebargaining agreement currently in effect betweenDaisy's Originals, Inc. and Local 415 ILGWU, thisletterwill serve as written notice of the employer'sintent to terminate the said agreement upon itsexpiration date of May 31, 1968.Additionally, we wish to inform you that a majorityof the employees within the bargaining unit haveunequivocally declared that they do not wish to berepresented for purposes of collective bargaining byyour organization.Sincerely yours,Bruckner&GreeneAttorneysforDaisy'sOriginals, Inc.ByADG:safcc.Daisy's Originals, Inc.The Umon responded by letter dated March 26 (G. C.Exh. 7-a) directed to Respondent. It reads:March 26, 1968Daisy'sOriginals, Inc.6270 N. W. 37th AvenueMiami,Florida 33147Re: ILGWU - Daisy's Originals, Inc.1968 NegotiationsGentlemen:As you know, the existing contract between Local No.415, International Ladies' GarmentWorkers' Unionand your company expires byits termson May 31,1968. Pursuant to Article XXXIV of the contract, youare advised that my client, the Umon, desires to changeandmodifythe terms of the existing agreement.Therefore,we hereby make demand upon you toparticipate with us innegotiationsdesignedto secure acollective bargainingagreementwhich shall becomeeffective June 1, 1968.Within a few days we shallcomputation was made22The petitionsindicate thattheywere signed by 18 employees whowere not on checkoffThereforethe computation has been based on thetotal of 108 employees within the bargaining unit On the basis of her owntestimonyIhave disregarded the repudiation letter of AdellOlliff, seeinfraMy final computation is that 55 authentic repudiations of union authoritywerereceivedfrom the total unit of 108.The Uniondid not, on March 18,represent a majority of the employees in the appropriate unit 266DECISIONSOF NATIONALLABOR RELATIONS BOARDfurnish you, in writing, with a list of our demands forinclusion in the new contract.Thisofficehas received the letter fromMessrs.Brucknerand Greene dated March 19, 1968, in whichletter your lawyers take the position that a majority oftheemployeeswithin the bargaining unit have"unequivocally declared that they do not wish to berepresented" by my client. Our response to this is:1.The statement is untrue.2.The overwhelming majority of your employees areUnionmembers, and they continue to desire theUnion's representation.Daisy's Originals, Inc.March 26, 1968Page TwoIpropose the following times and places for the initialnegotiating session andwould appreciate your advisingtheUnion or the undersigned as to which time andplace is mostconvenient to you.Tuesday, April 2,1968,4:00 P.M., my offices;Wednesday, April 3,1968,4:00 P.M., my offices,Friday, April 5,1968,2:00 P.M., my offices.Sincerely,KAPLAN ANDSHAPIROByHerbert L.Kaplanuix/igCertified Mail-ReturnccMrHarry MetzReceipt Requestedcc. Mr.Morton ShapiroccBruckner & Greene,Raga.(CertifiedMail- RaR)ccMrsRuth Menes (Tobe posted on Unionbulletin board.)On March 29 Respondent replied(G. C. Exh.7-e) offeringto submit its evidence to an impartial third party.On April 2,Kaplan wrote Greene(G. C. Exh. 7-b)protesting Respondent's conduct and received a reply fromGreeneon April 4 (G. C. Exh.7-c.) The letters, whilevituperative,contribute little to the issues.On April 4Respondent filed a representation petition with NationalLabor Relations Board(Resp. Exh. 10).The Union did notagree to an election,asserting the contract as a bar and thepetition was withdrawn.On May 3 the unfair labor practice charges were filed andon the same day the Union struck.2.Respondent's knowledge or sponsorship of theantiunionletters and petitionsParagraph 8(b) of the complaintalleges:23TrialExaminerhereby corrects the spelling of Crost to Krost24The firstpetitions,as distinguishedfromthe letters,were datedMarch 12, after the date of this meeting.25Respondent'sEmployees Booklet contained,Chapt. V, p 11, par. 6,the following provisions.Solicitationof employees, of any kind, duringworking times ifprohibitedDistribution of literature of any kind at any time inBeginningon or about February 1, 1966, and continu-ing thereafter,Respondent permitted employees onRespondent's premisesto prepare, and solicitsignaturesof other employees to letters and petitions to Respon-dent statingthat the signatory did not wish to berepresented by the Union, with the knowledge of saidactivity by President Levi and Production SupervisorSatterwhite, and despite protest thereof by the Union toRespondent.After Levi's first talk on February 23, Krost,23 when heprotested the distribution of Respondent's booklets, toldLevi that antiunion petitions were being circulated in theshop. Krost stated Levi told him he was unaware of this.24Later, after the March8 meeting,Krost again informedLevi that antiunion petitions were being circulated and twoemployees, charged by Krost with circulating the petitions,were called in. These were employees Antonia De LosReyes and Eleanor Lepn.De Los Reyes admitted, according to Krost, that she hadbeen circulating antiunionpetitionsand Levi's reply wasthat she had a right to do it. De Los Reyes testified that allthe petitions which weresigned inher presence were signedon nonworking time. Lepn was notcalled as a witness.25General Counsel offered the testimony of employeewitnessesto establish that solicitation occurred within theplant during working hours. Julia Diaz testified that afterthe firstmeeting sheapproached De Los Reyes at hermachine while Reyes was working and that Reyes told herthat the only way she could keep working was to "sign aletter to get the union out of the factory." The time wasfixed as "close to noon." Diaz made no reply. Two weekslaterDiaz met Reyes at a water fountain and De Los Reyesagain asked her to sign an antiunionletter.Diaz told hershe would not sign such a letter without reading it first andasked De Los Reyes to bring it to the parking lot the nextday. De Los Reyes did not bring the letter and, according toGeneral Counsel's exhibits, Diaz never signed a letter or apetition repudiating the Union. Accepting Diaz's testimonyin full it doesnot even suggest managementknowledge orapproval of the activity of De Los Reyes by Respondent.Maria Miller testified that EileenMcGowan, anotheremployee,26came toher between the first and secondmeetingsand told her she was wanted on the second floor.There Miller met Felicita Morales and Aurora Salvat whotook her into the lunchroom. There she was asked to signthe "company's paper," told she would lose her job if shedid not and that she was the last one to sign. No "paper"was offered to her to sign and she never signed a letter orpetition.Again, accepting Miller's testimony, there is noevidence that any representative of management had anyknowledge of the incident.Malcolm MacNeil, a cutter, testified that in a period oftime fixed as between the second and thirdmeetings,Satterwhite and Harold Bottorf, a supervisor of the cutters,were having a conversation and that Bottorf called to him,working areasis prohibitedThe rule,as to the distribution of literature, is presumptivelyunlawfulunderWaltonManufacturing Company,126 NLRB 697, 699.This issue,however,was neither pleaded nor litigated26To theextent that the antiunion employees had a leader,McGowanwas it DAISY'S ORIGINALS,INC., OF MIAMI267"Mac, notches." Thismeant,according to MacNeil,that hehad failed to make the notches on one of his bundles. Hewent upstairs where the bundles were and Eileen McGow-an asked him to go into the lunchroom.She gave him apaper to sign and he refused to sign.When he returned tothe cutting room he told another cutter he had been askedto sign a paper against the Union and had refused. Hereported this incident to the steward for the cutters.Satterwhite'stestimony simply stated that she sawMacNeil go upstairs and make notches and did not knowwhat he did thereafter.Bottorf did not testify respectingthis incident.McGowan agreed that this incident tookplace on working time but denied that either Levi orSatterwhite told her to ask MacNeil to sign the petition. Icredit McGowan on this point and again find that there wasneither knowledge of nor participation by Respondent inthis solicitation.Mable Schleyer testified that between the second andthird meetings an employee named Pearl DuVall asked herto sign a paper stating the employees did not want theUnion to represent them.Schleyer testified that the requestwas made on working time and that she refused.Thereafter,according to Schleyer,she had personal problems withDuVall in their working relationships.Satterwhite, a day ortwo later called Schleyer to her office and asked her whatthe troublewas between DuVall and her. Schleyermentioned the paper incident and told Satterwhite therewas tension in the shop.Satterwhite told her she would beglad when it was over and she (Satterwhite) could get rid ofsome of the girls.Thereafter Satterwhite criticized her workand "hollered"at her.This testimony I find too ambiguousto support any conclusion.27Angelina Mesa testified that after the first meeting shehad a conversation with Angeline De Los Reyes in her carat lunchtime(the topic of conversation was not revealed); afew weeks later she had a conversation with CarmenFernandez as they passed on the stairs; and when she wentupstairs she found the girls were signing an antiunionpetition.Fernandez asked her why she did not sign and shemade no reply.A few days later she signed Salvat's petitionin the lunchroom but on working time(G. C. Exh. 8(a)). Norepresentation of management was present.Gustavo Rodriguez,a cutter,testified that he had aconversation with Antonia De Los Reyes about a weekafter the second meeting during lunchtime.Later hetestifiedthatDe Los Reyes called him outside afterlunchtime and then that the conversation took place in aroom in the plant.De Los Reyes told him he should sign theantiunionpetitionbecause the company"were nicepeople."He told her he could do nothing because he was amember of the Union. When he returned to his workstation his foreman,Harold Bottorf,asked him where hehad been and he told Bottorf a lady had asked him to signan antiunion petition.Bottorf said nothing.De Los Reyestestified that the incident took place on the parking lotduring lunchtime and that she thought she got back ontime.Bottorf denied that Rodriguez was late for work but,27Specifically,Ido not find that Satterwhite's remarks established athreat to fire union members28Resp Exh.20-a through 20-n29 Satterwhite testified that she and Olliff had been friendly for 10years If this were true it would be even more difficult to believe that Olliffmore important,Respondent introduced the timecards ofRodriguez to show that he was not late returning from thelunchbreak during that week.28 I do not find that thesolicitation,such as it was, took place on working time.Daniel Benitez,a bundle boy, testified that sometimebefore the third meeting Morales asked him to sign theantiunion petition and he refused.The request was madeduring working time.About 10 days later,Abe Joseph,another employee,asked him to sign"against the Union"and he refused.His testimony is uncontradicted.Adell Olliff testified that she had a conversation withSatterwhite in the plant on March 15 in which Satterwhitetold her she had heard she (Olliff)was going to walk outand asked her to stay with her.She then told Olliff to get onthe bandwagon and that she had better sign up becausethey had just about enough names.On Sunday,March 17, Olliff called Satterwhite to askwhat she meant and Satterwhite again told her to stick withher and told Olliff to get her name on the paper because"they had just about enough to do what they wanted to do."Satterwhite's testimony was that she did not refer to anybandwagon but may have referred to a "gravy train," anexpression used to denote work that was easier thanaverage.She explicitly denied telling Olliff that she shouldstick with her and that she would not regret it. She added,"I very well know that I was not supposed to discussanything with employees pertaining to the petition." Shedenied having any telephone conversation with Olliff onSunday,March 17.Despite Satterwhite's denial and despite the fact that thisis the only witness who testified that Satterwhite encour-aged her to sign the antiunion petition-I have no difficultyin finding that by "signing up" Satterwhite meant signingthe antiunion petition-I credit Olliff's testimony. I do notbelieve such testimony was a complete fabrication.29About 10 or 15 minutes after Olliff's telephone conversa-tion with Satterwhite she received a call from De Los Reyesand received a visit from her about 6 p.m. De Los Reyesdenied that she had been talking to Satterwhite and askedher to sign the antiunion petition and Olliff signed, at thesame time telling her, "I am going to sign this paper,but letme tell you one thing,this is one thing I am not signingagainst because I don't like it." She later added that she wassigning just to get "them"off her back.Under thecircumstances I do not find this a valid renunciation.30This is the testimony upon which the General Counselrelies to establish knowledge on the part of Respondent thatantiunion activity was taking place.D.Conclusions1.The contract, the speeches, and the bookletThe substance of this case rests on the 8(a)(5) allegation.The authoritative word on this issue, where the Union hasobtained a majority and Respondent has made a fairelection impossible, isN.L.R.B. v. Gissel Packing Company,would perjureherself to damage Satterwhite.30Had Cliffbeen signing a union authorizationcard onbehalf oftheUnionas unambiguous as the statement of repudiation, her testimony as toher subjective reasons for signing would have been rejected and the cardcounted. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDInc.,395 U.S. 575,The Sinclair Company v. N.L.R B.,395U.S. 575. The facts in the instant case are not squarelyapposite with those decided by the Supreme Court inGissel.Here the Union had not, through organizational efforts,obtained a majority of signed authorization cards and thensee that majority dissipated through the unfair laborpractices of the Employer. This Union had obtained bothrecognitionaland contractual status and maintained thatstatus over a long period of years. In January, February,and March, 1968, it had checkoff authorizations from 90,91, and 89 employees in the appropriate unit. On March 18,1968, Respondent had received letters or petitions repudiat-ing the Union's authority from 55 of the 108 employees inthe unit.While the facts are different I do not find themdistinguishable as to rationale and I would find the Court'sdecision inGisselcontrolling here.Thus the issue squarely presented is whether the Union'sloss of majority was due to Respondent's unfair laborpractices. (The issue of the means by which majority statuswas obtained is not before me.) I find that it was for thefollowing reasons.1.The first breach of good faith occurred when counselfor Respondent substituted his own page 9 for the samepage of the Union's proposed contract thereby cloaking thecontract with illegality.31While this maneuver favored theunionmembersof the unitas againstthenonunionmembers, it also placed the Union, albeit unknown to it, inthe position of being party to an unlawful and discriminato-ry contract. Inevitably this discrimination, newly imposed,would ultimately damage the Union's prestige within theunit and serve to create dissatisfaction with the Union as abargainingagent.It is true that when the unlawful clausewas discovered by its present counsel, Bruckner andGreene, restoration was prompt, but it is equally true thatthe fact that the contract contained an unlawful clause wasoffered by counsel for Respondent as sufficient to rebut thepresumption of the Union's majority status. I do not findthat because of this clause the Union did not represent anuncoerced majority of the employees.32 The remedy for theunlawful clause was by way of full paymentfor nonmem-bers to the trust, voluntarily, as here, or by issuance ofcomplaint under the appropriatesectionsof the statute. Thequestionof the majority status of the Union is an entirelyseparateissue. I am not, of course, making any finding of aviolation of the Act on the part of Respondent based on theillegal contract.33 I do think that Respondent's conductwith respect to the contract is a factor to be evaluated inappraising its overall conduct.2.In January 1968, Respondent dispatched a letter toits employees attached to its W-2 form. (G.C. Exh. 3-a,supra.)In this letter President Levi referred to the fact thatRespondent had heard rumors that unit employees wouldnot receive benefitsunlessthey had first paid dues to theUnion. (Levi actually referred to members, not unit31The contract as executed by the Respondent was in violation of Sec8(a)(1) and(3) of the Act.Since the complaint contains no such allegationand it has not been urgedby the GeneralCounsel either at the hearing orin his brief, no finding is made.32 I find the situationclearlydistinguishablefrom that in whichemployees are forced to join a union under an unlawful union-securityclause.33Thecomplaint contains no such allegationemployees.)Leviexpressed shock and informed theemployees that they were entitled to all the benefits whetherthey were members or not and whether they paid dues ornot.This was an accurate statement of Respondent'sposition.Respondent's reference to rumors, however, canonly be taken to mean that it had heard rumors that theUnion was not conforming to this policy and was acting inderogation of the statute.Examining Respondent's eviden-ce of such "rumors" the record indicates that only twoemployees, McGowan and her daughter Shawski, claimedto have been deprived ofbenefitsbecause they had not paiddues.On the record I have found McGowan's claimunsupported. It should also be noted that McGowanclaimed her vacation pay was denied in June 1967. Whileshe may have, as she testified, told other employees of herfailure to receive vacation benefits it is difficult to believethat her single claim (which included that of her daughter)could have survived to support a rumor in January 1968.There is no evidence that any other employee, whetherunion or nonunion was denied any benefits due under thecontract.I therefore find that Respondent's reference torumorswere unsupported by any facts and that thereference was intended to denigrate the Union in the eyesof its employees.343.On February 23, Respondent, through Levi, had itsfirstmeeting with the employees, a meeting attended byboth unit and nonunit employees. Prior to this meetingRespondent had received letters from some, although farfrom a majority of its employees, stating they no longerwished to be represented by the Union. To this meetingLevi brought a large cardboard box containing thestatement of benefits for nonunit employees. Although Levistated that he directed his explanation of the benefits tononunit employees it would have been difficult if notimpossible for him to segregate remarks made in thepresence of both groups. While the unit employees mayhave and probably did understand that the benefits wereav#ilable to nonunit employees only the matter does notrest there. Had Levi wished to confine his explanation ofbenefits to the nonunit employees he could have done so ata meeting restricted to the nonunit employees.35 Further, itwould hardly have been necessary to prepare 200 bookletsfor the 50-odd nonunit employees. I think it apparent thatthemeeting and the distribution of the booklet weredesigned in part to impress the unit employees withbenefits.Respondent was voluntarily granting its nonunitemployees.While a clause-by-clause comparison of thebenefits with those contained in the contract makes totalevaluation difficult,I find that in the important categoriesof paid sick leave,life insurance,accidental death,hospitalbenefits,and surgical benefits those contained in thebooklet were significantly greater than those set forth in thecontract.36 Insurance and medicalbenefits have becomevitalfactors in employee working conditions and I34The only reasonable conclusion that any employee could draw fromthis letter was that Respondent had heard rumors that the Union wasdenying benefits to employees and that Respondent was advising them thattheywere entitled to such benefits.31Levi's reasons for not holding a separate meeting are not onlycontradictory,but implausible.36G C. Exh 4-a, pp. 4 and 5,Resp. Exhs. 2 and 8, and G.C. Exh. 5-f DAISY'S ORIGINALS, INC., OF MIAMI269therefore find this disparity significant. I think that at thismeetingRespondent continued its efforts to createdissatisfaction and dissension among the unit employees,including the union members.4.At the second meeting held on March 8, Levi,according to his testimony, read from a prepared text,supra,sec.III,c,l,and at this meeting the Spanishtranslations of the "Employees Booklet" were distributed.In this speech Levi again referred to rumors that unitemployees could not get the contract benefits unless theywere membersof the ILGWU and denounced the rumor asuntrue. I find thisstatementa continuation of Levi's effortsto denigrate the Union. He also referred to rumors of astrike on February 22 by a "small clique" of employees,although the record supports no such threat.37 The generalimport of Levi's remarks was that Respondent wouldprotect the rights of its employees despite rumors spread bythe Union to the contrary. In the absence of evidence ofsuch rumors, I find the March 8 speech part and parcel of acampaign, perhaps subtle and sophisticated, to increasedissensionon the shop and weaken the Union's bargainingpower.Ifind credible the testimony of Menes, supported byRodriguez, that when Rodriguez asked if he were eligiblefor insurance he was told by Levi that he would have to goone way or the other, indicating by a wave of the booklet heheld in his hand. The only reasonable inference to be drawnis that Rodriguez could stay with or leave the Union. Thisinferenceis, of course, subject to attack since the benefits ofthe booklet were for nonunit, not nonunion, employees.Levi, however, was a volatile character (from my observa-tion)not always given to fine rationalization beforespeaking. I also credit Menes that, when she asked Leviwhat other decisions the employees had to make, he toldher not to vote for the Union.5.On March 18 Levi made another short speech to hisemployees prior to introducing Bruckner and Greene, hisattorneys. In this speech he referred to the petitions andlettershe had received from employees stating they nolongerwanted to be represented by the Union,supra.Brucknerthenspoke from preparednotes, supra,and advisedthe employees that since Respondent had been notified bya "clear majority of its employees that they no longerwished to be represented by the Union it would no longerrecognize the Union." There then followed the correspond-ence between the parties in which Respondent declined torecognize the Union and in which the Union demandedbargaining negotiations. (Resp. Exh. 12 and G.C. Exh. 7-a.)Other correspondence followed (G.C. Exh. 7-b, 7-c, 7-d,7-e, 7-f, 7-g, and 7-h) in which the position of the partiesbecame fixed. Respondent, while offering to have itsevidence of repudiation of the Union submitted to a thirdparty, refused to bargain. Respondent also, during theperiod followingMarch 18, filed a petition for a37Menes,the shop steward and clearly the leader of the prounionemployees,testified that she had heard no such rumor39There is no disclosure in the record of any reason why the employees,having enjoyed the benefits of collective bargaining over such a period oftime,should suddenly repudiate its authority Having read the testimony ofthe witnesses respecting solicitation of repudiation letters, I find that theonly arguments advanced were that the Respondent was a "goodcompany" and that the employees did not need the Union I can onlyrepresentation election with the Board which, upon advicefrom the Region, was subsequently withdrawn.Conceding,as one must,that the issue presented is asclose as might be found, I find Respondent violated Section8(a)(5) of the Act. Since the issue, both as to law and fact, isso close I do not believe extended dissertationby the TrialExaminer will contribute to the disposition of the case. Thecase properly goes to the Board for application of itsexpertise and then to the Court of Appeals for review. Infinding Respondent guilty under the statue I do not findthat the unfair labor practices committed were sufficientlyflagrant so that an election could not be held or should beset aside under theGisselrule. I would, however, lower therequirements ofGisselwhere the parties have engaged incollective bargaining for a period of some 14 years and theUnion has been dispossessed of its bargaining status byRespondent's conduct, whether or not in flagrant violationof the Act.38 This is stretchingGisselto its farthest reaches,but where a Union has enjoyed continuousbargainingstatus I would apply a different standard than to thosecases,which involvedinitial organizingactivityin nonun-ion plants, which were before the Court inGissel.I also find that the strike of the employees on May 3 wasin direct response to Respondent's refusal to recognize theUnion. In accord with my findings above I find the strikean unfair labor practice strike.2.Sponsorship of the repudiation petitions andlettersThe record does not disclose either who or whatprovoked the letters and petitions circulated to revoke theUnion's authority to represent the unit employees.Examining the testimony of the General Counsel'switnesses thoroughly I find no evidence, with the exceptionof the testimony of Olliff, that any representative ofmanagementparticipatedin or was a witnessto any ofthese solicitations. If the employees' testimony is to be readfairly it indicates that suchsolicitationsoccurred wherethey would not be observed and were conducted surrepti-tiously.The fact thatan antiunionletter or petition mayhave been signed on company time does not render itinvalid nor,ipso facto,convict the Respondent of eitherknowledge or complicity 39 I find no Board decisionsindicating the properguidelinesfor an employer in such asituation after he has been made aware thatantiunionactivity is taking place on his premises. The cases are inagreementthat where the employer either participates in orsponsors such activity particularly if disparate restraints areplaced upon union activityon his premises,he violatesSection 8(a)(1). I do not find cases which define theemployer's responsibility to police his own shop and whichweigh his compliance with such responsibility. Havingfound that only 1 employee of the 108 within the bargainingunit was approached by a representative of managementspeculateas to bywhom these ideas were implanted in the minds ofemployeesor as towhy sucha spontaneous revolt should have arisen atsuch a fortuitoustime Nofinding has been made on such speculation39 I cannot agree with the contention of the GeneralCounsel,advancedat the close of the hearing,that an employer is responsiblefor everyantiunion statement made on his premises during workingtimeThisstatement was made during a heated argument and was not urged in hisbrief 270DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the suggestion that she sign an antiunion petition, Ifind that Respondent neither participated in, sponsored, orcondoned the circulation of either the letters or petitions. Irecommend that the paragraph 8(b) of the complaint bedismissed.As to other alleged violations of Section 8(a)(1) I find noevidence to support paragraphs 8(h), (i), and (j) of thecomplaint.40 I do, however, find that Levi's statement toMenes that if she went on strike she would be blacklistedfrom employment in the industry a clear violation ofSection 8(a)(1). I also find his statement to Menes that if theemployees wanted to enjoy the benefits set forth in the"Employees Booklet" they should vote against the Union aviolation. I also find that by indicating to employees at theMarch 8 meeting that they could enjoy the superior benefitsof the booklet if they were not covered by the contractRespondent violated Section 8(a)(1) of the Act.It should be added that not every contention raised bythe parties at the hearing and in their briefs, multitudinousand multifarious as they were, has been disposed of in thisdecision. No contention was too minor, isolated, or trivialto warrant litigation.Where no specific finding has beenmade it is because the Trial Examiner considers the issueirrelevant,the testimony insubstantial,or the issue lackedimpact on the major issues.41Directed by the Board 42 to take testimony not includedwithin the scope of the complaint, I have considered thattestimony and find [that it] not only exceeds anyreasonable scope which might be given the complaint but isalso irrelevant and incompetent. It has been disregarded inthe making of findings herein.Counsel for Respondent raised the issue that the strikewhich started on May 3 was in violation of the contract andthat the employees joining the strike lost their status asemployees.The contract between the parties contained the followingclause:ARTICLE XXVIII:NO-STRIKE,NO-LOCKOUTPLEDGESThe Unionagrees thatitwill not call, authorize orratifya strike or stoppage during the life of thisagreement, except for the Employer's failure to submitto arbitration or to comply with the decision of an40 Par 8(h) presumably refers to an argument betweenLevi andRolando Rodriguezdiscussed,infra.41 I have,e.g, disregarded the testimonyof Rolando Rodriguez, thecutter's steward,respecting his argumentwith Leviconcerninglayoffs Theargument was brief but heated and bore no relation to the substance of thecase.Not everyargument between a steward and management can beconverted into a violationof the Act because hasty andintemperatelanguage was used.42The GeneralCounsel tookspecialappeal froma ruling ofthe TrialExaminer that the testimony of an employee as to what was said at a unionmeeting could be used to establish whether a stoke was an unfair laborstrike or economic strike(This,at least, is the only purpose I can find inthe offer of suchtestimony) The fact that the employeeswent on strikewas clearly established.Theirtestimony as to their reasonswould bemerely self-serving If the Board wishes to state thatsuch testimony iseither relevant toor perhapsbinding upona Trial Examiner's finding onthat crucial question then this caseprovides the proper vehicle The TrialExaminer also refused testimony respecting letters of resignation sent theUnion after the strikevote bynonstrikingemployeesItwas not alleged inthe complaint that these letters weresponsored by Respondent or thatarbitrator. Should an unauthorized strike or stoppage ofwork by Union members occur, the Union's soleobligation shall be to endeavor in good faith, withintwenty-four (24) hours after receipt of notice byregisteredmail, thereof from the Employer, to bringabout the return to their work of its members who havestopped work. Upon the failure of any employees toreturn to work within said twenty-four (24) hour period,the Employer may at its option consider that suchemployees have abandoned their employment; butshould the Employer reemploy such employees, it shalltreat all such employees alike and shall not discriminateamong them. Compliance by the Union in good faithwith this provision shall be deemed full compliance withthe Union's obligation hereunder.The Employer agrees that it will not order, authorizeor ratify a lockout during the life of this agreement.Should a lockout occur, the Employer's sole obligationshall be to endeavor in good faith, within twenty-four(24) hours after receipt of notice by registered mail,thereof from the Union, to terminate the lockout and toreemploy the employees. Upon the failure of theEmployer to do so within said twenty-four (24) hourperiod, the Union at its option may treat the matter as adispute to be determined under the machinery foradjustment of disputes, as provided in this agreement,ormay consider that the Employer has forfeited itsrights under the agreement.I find this clause totally irrelevant to the issues before me.Concern must lie with the status of employees on March 18,the date when Respondent refused to bargain. If theobligation existed on that date the subsequent conduct ofthe employees could not forfeit it.Whether or not thestriking employees might have forfeited another right, i.e.,their right to reinstatement after an unconditional offer toreturn must be decided when that question is presented.The Violation of Section 8(a)(3)As it has been set forth,supra,Respondent, throughSatterwhite, told all employees who left the meeting ofMarch 18 that they could either return to the meeting orcheck out. Some 1043 employees checked out and weredocked for 15 minutes in lost time.Itwas the contention of the General Counsel that it was aRespondent participated in their preparationand deliverySince thatGeneral Counsel had almost I year in which to investigate his case betweenthe filing of the charge and the hearing and made no motion to amend hiscomplaint it would appear that,were he not the General Counsel, he mightbe guilty, among other things, of lathesThe Board predictably,ex parseandin camera,overruled the TrialExaminer and directed he take such testimony The telegraphiccorrespondence relating to the appeal has been set forth as Appendixes B,C, and D.(G C Exh 10, 12,and 13)Neither the pleadings nor the recordwas before the Board when the ruling was made nor was the ruling signedby any Board member The only name appearing in the telegram ofreversal was that of John C. Truesdale,Assistant Executive Secretary of theBoardWhile the Trial Examiner is aware that the Office of the ExecutiveSecretary would not overrule a Trial Examiner without at least notice tothe Board Respondent's counsel is not alwaysprivyto the processes of theBoardHad either the authenticity or the authorization of the telegrambeen questioned a difficult problem would have been posed93This is the number named in the complaint as discriminatees underSec 8(a)(3) of the Act DAISY'S ORIGINALS, INC., OF MIAMI271violation of Section 8(a)(3) of the Act to require employeesto attend a meeting at which the Respondent engaged inconduct in violation of Section 8(a)(1) of the Act or, in thealternative, to check out despite their willingness to work.Regardless, I would find that the loss of 15 minutes inworking time constituted, if it constituted any violation atall,a deminimisviolation of the Act. I would thereforerecommend dismissal of the allegation respecting Section8(a)(1) in its entirety.APPENDIX BALAN A.BRUCKNER,ESQUIRE232 SECURITY TRUST BUILDING119 EAST FLAGLER STREETMIAMI,FLORIDA 33131ALLANGREENE, ESQUIRE232 SECURITY TRUST BUILDING119 EAST FLAGLER STREETMIAMI,FLORIDA 33131IV.THE REMEDYHaving found Respondent engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)and (5) of the Act, I shall recommend that it cease anddesist thereform and, upon request, bargain collectivelywith the Union.44I shall also recommend that it take certain affirmativeaction necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings and conclusionsand the entire record herein, I make the following:CONCLUSIONS OF LAW1.By telling an employee that she would be blacklistedfrom employment in the industry if she went on strike; bytelling an employee in the presence of other employees thatif she wanted the benefits granted nonunit employees sheshould vote against the Union and by indicating to itsemployees that nonunit employees enjoyed greater benefitsthan unit employees, Respondent violated Section8(a)(1)of the Act.2.By refusing at all times since March 18, 1968, tobargain collectivelywith the Union as the exclusivebargaining agent of the employees in the unit foundappropriate herein, Respondent violated Section 8(a)(5)and (1) of the Act.3.The unit appropriate for the purposes of collectivebargaining is:All production workers at Respondent's Miami, Floridaplant, but excluding all other employees, all office clericalemployees, guards and supervisors as defined by the Act 454.The strike on May 3, 1968, was an unfair laborpractice strike.[Recommended Order omitted from publication.]44While I havefoundthat the strike which took place on May 3, 1968,was an unfair labor practice strike,Ishall not recommend a prospectiveorder requiring Respondent to reinstate unfair labor practice strikers upontheirunconditional offer to returnThe strike took place during thecontract term and the issue as to breach of the no-strike clause in thecontract and the effect of such breach upon the right to return was notlitigated before me The decisions on this point require close scrutiny of thefacts and I do not find that the record in this case,on an issue notcontained within the pleadings,provides sufficient disclosure of the facts(CfMastro Plastics, v. N L R B,350 U S 270,National Electric ProductsCorporation,80 NLR995,Mid-West Metallic Products,Inc,121NLRB1317,Arlan's DepartmentStore ofMichigan,Inc,133 NLRB 802.)45The appropriateness of the unit was not disputedHERBERT L.KAPLAN,ESQUIRE1674 MERIDIAN AVENUE,MIAMI BEACH FLORIDA 33139SEYMOUR A. GOPMAN, ESQUIREONE LINCOLNROAD BUILDING,MIAMI BEACH, FLORIDA 33139JOHN F.FUNKE, TX, NLRB,51 SW FIRST AVE., MIAMI,FLORIDARE: DAISY'S ORIGINALS,INC. OF MIAMI,12-CA--4217.HEARINGNOW BEINGCONDUCTEDIN MIAMI BEFORE TX JOHN FUNKE,COUNSEL FOR GENERALCOUNSEL RESPECTFULLY REQUESTSSPECIAL PERMISSIONTO APPEALAND HEREBY DOES APPEAL,PURSUANT TO SECTION102.26 OF THE BOARD'S RULES ANDREGULATIONS,SERIES 8,AS AMENDED,FROM THE FOLLOWINGRULINGS OF THE TRIAL EXAMINER:(1) RULING EXCLUDINGTESTIMONY OF WITNESSVIOLETREID AS TO EVENTS AT AUNION MEETINGTHE DAY BEFORE THE STRIKE BEGAN,AND (2)STRIKING TESTIMONY OF WITNESSDORIS FULTON AND TXREFUSAL TORECEIVE ANY OTHER EVIDENCE ESTABLISHINGTHAT RESPONDENT SOLICITED SIGNATURES OF ITS EMPLOYEESTO LETTERS OFRESIGNATION FROMTHE UNION, ANDPREPAREDSUCH LETTERS.IN SUPPORTOF APPEAL C FOR GCSTATES COMPLAINTHEREIN ALLEGES STRIKE CAUSED BYRESPONDENT'S UNFAIR LABOR PRACTICES,IS UNFAIR LABORPRACTICESTRIKE.TX HELD HE IS NOT REQUIREDTO MAKE ANYSUCHDETERMINATIONUNTILSTRIKERSHAVEMADEUNCONDITIONAL APPLICATIONFOR RETURNTO WORK. TXSECOND REASONFOR RULINGWAS FACT,CONCEDED BY GC,THAT NO REPRESENTATIVES OF RESPONDENT WERE PRESENTAFORESAID UNION MEETING. GC SUBMITS IN EVENT BOARDFINDS STRIKERS ARE ENGAGED IN ULP STRIKE,THEY AREENTITLEDTO REINSTATEMENTUPON APPLICATION, AND SUCHRULING SHOULDBE IN THE REMEDIALSECTION OFBOARD'SDECISION BASED UPON THE RECORD IN THIS PROCEEDING.OTHERWISE,FURTHER HEARINGON NATUREOF THE STRIKEMAY BE REQUIREDAFTERTHE STRIKERS APPLY FORREINSTATEMENT,THUSRESULTINGIN UNNECESSARY COSTAND DELAY.BOARDCUSTOMARILYMAKES ULP STRIKEDETERMINATIONS PRIOR TO STRIKERS'APPLICATIONS FORREINSTATEMENT.GC FURTHER SHOWS THAT RESPONDENT'SRESPONSIBILITYFORUNLAWFULCONDUCT HAS BEENESTABLISHED BY OTHER EVIDENCE AND ONLY PURPOSE FORINTRODUCING TESTIMONYOF EVENTS AT THE UNION MEETINGISTOESTABLISHCAUSALCONNECTIONBETWEENRESPONDENT'SPREVIOUSLYESTABLISHEDUNLAWFULCONDUCT ANDTHE STRIKE WHICHFOLLOWED, AND NOT TOHOLD RESPONDENT RESPONSIBLEAS ULP FOR ANYTHINGSTATED ATUNIONMEETING.AS BOARDCUSTOMARILYREQUIRES PROOF OFCAUSAL CONNECTION,SUCH EVIDENCE 272DECISIONSOF NATIONALLABOR RELATIONS BOARDSHOULD APPROPRIATELY BE INTRODUCED IN PRESENTHEARING. GC FURTHER SHOWS THAT TX STATED HIS REASONFOR RULING (2) ABOVE WAS GC'S ACKNOWLEDGMENT THATTHE COMPLAINT DOES NOT ALLEGE THE SPECIFIC CONDUCT BYRESPONDENT SOUGHT TO BE ESTABLISHED BY THE EXCLUDEDTESTIMONY AND SAID ALLEGED CONDUCT TOOK PLACE AFTERTHE STRIKE BEGAN. IN OPPOSITION TO TX AFORESAID RULINGAND REASONS, GC STATES THAT COMPLAINT ALLEGES SECTION8(A)(I) AND (3) VIOLATIONS: AND ALSO SINCE JAN. 26, 1968,RESPONDENT HAS VIOLATED SECTION 8(A)(5) BY DECLININGFURTHER RECOGNITION AND ATTEMPTING TO UNDERMINE THEUNION BY VARIOUS ACTS INCLUDING SOLICITATION OFSIGNATURES FROM EMPLOYEES FOR LETTERS AND PETITIONSTO RESPONDENT STATING SAID EMPLOYEES DID NOT WISH TOBEREPRESENTED BY THE UNION. GC SUBMITS THATTESTIMONY TO THIS EFFECT HAS BEEN ELICITED AFTERHEARING. GC FURTHER SHOWS THAT THE STRIKE HEREINBEGAN MAY 3, 1968, AND THE EMPLOYEE LETTERS OFRESIGNATION TO THE UNION ARE DATED ABOUT MAY 6, 1968.GC SUBMITS THAT RESPONDENT'S ALLEGED SOLICIATION OFEMPLOYEE LETTERS TO RESPONDENT DISAVOWING THE UNIONISSUFFICIENTLY CONNECTED TO SOLICITATION EMPLOYEERESIGNATION LETTERS TO THE UNION SO AS TO PERMIT PROOFOF THE LATTER CONDUCT BY RESPONDENT WITHIN THEGENERALPLEADINGSOFTHEPRESENTCOMPLAINT.ADDITIONALLY, PROOF OF RESPONDENT'S SOLICITATION OFEMPLOYEE RESIGNATIONS FROM THE UNION EVIDENCES UNIONANIMUS WHICH IS RELEVANT BACKGROUND EVIDENCE INLIGHT OF THE PRESENT COMPLAINT ALLEGATIONS. THE FACTTHAT THE LETTERS OF RESIGNATION ARE DATED ABOUT THREEDAYS AFTER THE STRIKE COMMENCED DOES NOT PRECLUDEFINDINGS THAT SOLICITATIONS THEREOF WERE MADE AT APRIORDATE. IN ANY EVENT, THE FACT THAT THE LETTERS ARESO DATED DOES NOT PRECLUDE CONSIDERATION THEREOF INLIGHT OF THE COMPLAINT ALLEGATION THAT RESPONDENT'SUNLAWFUL CONDUCT CONTINUES TO DATE. PARTIES SERVEDBY WIRE.HOWARD I.GROSSMANCOUNSEL FOR THE GENERAL COUNSELC.C.GARMENT WORKERS LOCAL 415, 2841 NW 2ND AVE.,MIAMI. FLA.DAISY'SORIGINALS,INC., 6270 NW 37TH AVE.MIAMI, FLA.APPENDIX CHOWARD GROSSMAN,NATIONALLABOR RELATIONS BOARD51 SOUTHWEST FIRST AVE MIAMI FLAFOLLOWING TELEGRAM SENT TO:EXECUTIVE SECRETARYNATIONAL LABOR RELATIONS BOARD.RE: DAISY'S ORIGINALS,INC. OF MIAMI,12-CA-4217THIS DATE RECEIVED COPY OF GENERAL COUNSEL'S REQUESTTO APPEAL TRIAL EXAMINER'S RULINGS.REQUEST 10 DAYSEXTENSION OF TIME WITHIN WHICH TO REPLY THERE TO.PARTIES SERVED COPIES HEREOF BY WIRE.BRUCKNERAND GREENE, COUNSEL FORDAISY'S.APPENDIX DJOHN C TRUESDALE DEPUTY EXEC SECY WASH DC NLRBJAMES LJEFFERS RESIDENT OFFICER,NLRB MIAMI,FLORIDAHOWARD I GROSSMANC/O RESIDENT OFFICER,NLRB MIAMI,FLA.JOHN F.FUNKE,NLRB TX C/O RESIDENT OFFICER, NLRBMIAMI, FLA.RE:DAISY'SORIGINALS,INC.OFMIAMI,12-CA-4217.GENERAL COUNSEL'S REQUEST FOR SPECIAL PERMISSION TOAPPEAL FROM RULINGS OF TRIAL EXAMINER(1) EXCLUDINGTESTIMONY OF WITNESS VIOLET REID AS TO EVENTS AT AUNION MEETING DAY BEFORE THE STRIKE BEGAN AND (2)STRIKING TESTIMONY OF WITNESS DORIS FULTON ANDREFUSING TO RECEIVE ANY OTHER EVIDENCE ALLEGEDLYESTABLISHING THAT RESPONDENT SOLICITED SIGNATURES OFITS EMPLOYEES TO LETTERS OF RESIGNATION FROM THE UNIONAND PREPARED SUCH LETTERS,ISHEREBY GRANTED. SAIDAPPEAL IS HEREBY GRANTED,AND THE TRIAL EXAMINER'SRULINGS ARE REVERSED.RESPONDENT'S REQUEST FOR 10DAYS IN WHICH TO REPLY TO GENERAL COUNSEL'S APPEALHEREIN IS HEREBY DENIED WITHOUT PREJUDICE TORESPONDENT'SRIGHT TO RAISE THE ISSUES OF THEAPPROPRIATENESS OF TRIAL EXAMINER'S RULINGS AND THEINADMISSIBILITY OF SUCH EVIDENCE IN THE ARGUMENT ANDBRIEFS TO THE TRIAL EXAMINER AND IN ANY EXCEPTIONS,WHICH MAY BE FILED TO THE TRIAL EXAMINER'S DECISION. BYDIRECTION OF THE BOARD: